Exhibit 10.1

REVENUE INTEREST FINANCING AGREEMENT

Dated as of August 4, 2020

between

ATHENEX, INC.

and

SAGARD HEALTHCARE ROYALTY PARTNERS, LP



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I

      

DEFINITIONS

     1  

Section 1.01

 

Definitions.

     1  

ARTICLE II

      

PURCHASE OF ASSIGNED INTERESTS

     25  

Section 2.01

 

Purchase.

     25  

Section 2.02

 

Payments by the Company.

     25  

Section 2.03

 

Effective Date; Effective Date Deliveries; Payment of Purchase Price; Payments
by the Company.

     26  

Section 2.04

 

No Assumed Obligations.

     28  

ARTICLE III

      

REPRESENTATIONS AND WARRANTIES OF COMPANY

     28  

Section 3.01

 

Organization.

     28  

Section 3.02

 

Authorization.

     29  

Section 3.03

 

Governmental Authorization.

     29  

Section 3.04

 

Ownership.

     29  

Section 3.05

 

Financial Statements; Material Adverse Change.

     29  

Section 3.06

 

No Undisclosed Liabilities.

     30  

Section 3.07

 

Solvency.

     30  

Section 3.08

 

Litigation.

     30  

Section 3.09

 

Compliance with Laws.

     30  

Section 3.10

 

Conflicts.

     31  

Section 3.11

 

Subordination.

     32  

Section 3.12

 

Intellectual Property.

     32  

Section 3.13

 

Regulatory Approval.

     34  

Section 3.14

 

Material Contracts.

     35  

Section 3.15

 

Broker’s Fees.

     35  

Section 3.16

 

Pension Matters.

     35  

Section 3.17

 

Indebtedness and Liens.

     36  

Section 3.18

 

Compliance of the Product.

     36  

Section 3.19

 

Data Privacy.

     38  

Section 3.20

 

Taxes.

     38  

Section 3.21

 

Full Disclosure.

     38  

Section 3.22

 

OFAC; Anti-Terrorism Laws

     39  

Section 3.23

 

Anti-Corruption

     39  

ARTICLE IV

      

REPRESENTATIONS AND WARRANTIES OF PURCHASER

     39  

Section 4.01

 

Organization.

     39  

Section 4.02

 

Authorization.

     40  

 

i



--------------------------------------------------------------------------------

Section 4.03

 

Broker’s Fees.

     40  

Section 4.04

 

Conflicts.

     40  

ARTICLE V

      

COVENANTS

     40  

Section 5.01

 

Access; Information.

     40  

Section 5.02

 

Material Contracts.

     42  

Section 5.03

 

Public Announcement.

     42  

Section 5.04

 

Efforts; Further Assurance.

     43  

Section 5.05

 

Put Option; Call Option.

     43  

Section 5.06

 

Intellectual Property.

     44  

Section 5.07

 

Protective Covenants. The Company shall not, without the prior written consent
of the Purchaser:

     46  

Section 5.08

 

Notice.

     46  

Section 5.09

 

Use of Proceeds.

     47  

Section 5.10

 

Taxes.

     47  

Section 5.11

 

Compliance with Laws and Other Obligations.

     49  

Section 5.12

 

Maintenance of Properties, Etc.

     49  

Section 5.13

 

Licenses.

     49  

Section 5.14

 

Maintenance of Regulatory Approvals, Contracts, Etc.

     50  

Section 5.15

 

ERISA Compliance

     50  

Section 5.16

 

Commercialization of the Product.

     50  

Section 5.17

 

Payment of Obligations.

     51  

ARTICLE VI

      

TERMINATION

     51  

Section 6.01

 

Termination Date.

     51  

Section 6.02

 

Effect of Termination.

     52  

ARTICLE VII

      

MISCELLANEOUS

     52  

Section 7.01

 

Survival.

     52  

Section 7.02

 

Limitations on Damages.

     52  

Section 7.03

 

Notices.

     52  

Section 7.04

 

Successors and Assigns.

     54  

Section 7.05

 

Indemnification.

     54  

Section 7.06

 

No Implied Representations and Warranties.

     56  

Section 7.07

 

Independent Nature of Relationship.

     56  

Section 7.08

 

Tax Treatment.

     57  

Section 7.09

 

Entire Agreement.

     57  

Section 7.10

 

Amendments; No Waivers.

     57  

Section 7.11

 

Interpretation.

     58  

Section 7.12

 

Headings and Captions.

     58  

Section 7.13

 

Counterparts; Effectiveness.

     58  

Section 7.14

 

Severability.

     58  

 

ii



--------------------------------------------------------------------------------

Section 7.15

 

Expenses.

     58  

Section 7.16

 

Governing Law; Jurisdiction.

     59  

Section 7.17

 

Waiver of Jury Trial.

     59  

Section 7.18

 

Release of Liens upon Certain Permitted Financings; Non-Disturbance;
Intercreditor.

     59  

Section 7.19

 

Confidentiality.

     60  

EXHIBITS

    

Exhibit A

 

— Form of Security Agreement

  

 

iii



--------------------------------------------------------------------------------

REVENUE INTEREST FINANCING AGREEMENT

This REVENUE INTEREST FINANCING AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made and entered into as of
August 4, 2020, by and between Athenex, Inc., a Delaware corporation (the
“Company”), and Sagard Healthcare Royalty Partners, LP, a Cayman Islands
exempted limited partnership (“Purchaser”, and together with the Company,
“Parties”, and each a “Party”).

WHEREAS, the Company wishes to obtain financing in respect of the
Commercialization (as hereinafter defined) of the Product (as hereinafter
defined);

WHEREAS, the Company wishes to sell, assign, convey and transfer to Purchaser
the Assigned Interests (as hereinafter defined) in consideration for its payment
of the Purchase Price (as hereinafter defined) to raise such financing;

WHEREAS, the Purchaser wishes to purchase from the Company the Assigned
Interests, all upon and subject to the terms and conditions hereinafter set
forth;

NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties set forth herein, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

The following terms, as used herein, shall have the following meanings:

“Affiliate” shall mean any Person that controls, is controlled by, or is under
common control with another Person. For purposes of this definition, “control”
shall mean (i) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares having the right to vote
for the election of directors, and (ii) in the case of non-corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the Equity
Interest with the power to direct the management and policies of such
non-corporate entities.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Applicable Percentage” shall mean 5.0%.

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including, without limitation, (i) the Money Laundering Control Act
of 1986 (e.g., 18 U.S.C. §§ 1956 and 1957), (ii) the Bank Secrecy Act of 1970
(e.g., 31 U.S.C. §§ 5311 – 5330), as amended by the Patriot Act, (iii) the laws,
regulations and Executive Orders administered by the United States Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”), (iv) the Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010 and implementing
regulations by the United States Department of the Treasury, (v) any law
prohibiting or directed against terrorist activities or the financing of
terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or (vi) any similar
laws enacted in the United States, European Union or any other jurisdictions in
which the parties to this agreement operate, and all other present and future
legal requirements of any Governmental Authority governing, addressing, relating
to, or attempting to eliminate, terrorist acts and acts of war.

 

1



--------------------------------------------------------------------------------

“Assigned Interests” shall mean Purchaser’s right to receive amounts equal to
the product of the Applicable Percentage multiplied by the Included Product
Revenues during the Revenue Interest Period, pursuant to the terms and
conditions of this Agreement (including the Hard Cap).

“Audit Costs” shall mean, with respect to any audit of the books and records of
the Company with respect to amounts payable or paid under this Agreement, the
reasonable out-of-pocket cost of such audit, including all fees, costs and
expenses incurred in connection therewith.

“Bankruptcy Event” shall mean the occurrence of any of the following:

(a) the Company shall commence any case, proceeding or other action (i) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, relief of debtors or the like, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (ii) seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or any portion of its
assets, or the Company shall make a general assignment for the benefit of its
creditors;

(b) there shall be commenced against the Company any case, proceeding or other
action of a nature referred to in clause (a) above which remains undismissed,
undischarged or unbonded for a period of forty-five (45) days;

(c) there shall be commenced against the Company any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against (i) all or a substantial portion of its assets and/or
(ii) the Product or a substantial portion of the Intellectual Property related
to the Product, which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed, satisfied or bonded pending
appeal within forty-five (45) days from the entry thereof; or

(d) an affirmative vote by the Board to commence any case, proceeding or other
action described in clause (a) above.

“Benefit Plan” shall mean any employee benefit plan as defined in Section 3(3)
of ERISA (whether governed by the laws of the United States or otherwise) to
which the Company or any Subsidiary thereof incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean any day other than a Saturday, a Sunday, any day which
is a legal holiday under the laws of the State of New York, or any day on which
banking institutions located in the State of New York are required by law or
other governmental action to close.

“Call Closing Date” shall have the meaning set forth in Section 5.05(b).

 

2



--------------------------------------------------------------------------------

“Call Option” shall have the meaning set forth in Section 5.05(b).

“Capital Lease Obligations” shall mean as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, the amount of the
liability in respect thereof that would at that time be required to be
capitalized on a balance sheet in accordance with GAAP as in effect on
December 31, 2018.

“Change of Control” shall mean an event or series of events (i) as a result of
which any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Act, but excluding any of such person or its
Subsidiaries, and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such Plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as
amended, except that a person or group shall be deemed to have “beneficial
ownership” of all Equity Interests that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an “option right”)), directly or indirectly, of fifty
percent (50%) or more of the Equity Interests of the Company entitled to vote
for members of the Board on a fully-diluted basis (and taking into account all
such Equity Interests that such person or group has the right to acquire
pursuant to any option right); (ii) as a result of which, during any period of
twelve (12) consecutive months, a majority of the members of the Board cease to
be composed of individuals (x) who were members of such Board on the first day
of such period, (y) whose election or nomination to such Board was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of such Board or equivalent governing
body or (z) whose election or nomination to such Board was approved by
individuals referred to in clauses (x) and (y) above constituting at the time of
such election or nomination at least a majority of such Board; or (iii) that
results in the sale of all or substantially all of the assets or businesses of
the Company and its Subsidiaries, taken as a whole.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean the property included in the definition of “Collateral”
in the Security Agreement.

“Commercialization” shall mean, on a country-by-country basis, any and all
activities with respect to the manufacture, distribution, marketing, detailing,
promotion, selling and securing of reimbursement of the Product in a given
country after Regulatory Approval for the Product in that country has been
obtained, which shall include, as applicable, seeking and negotiating pricing
and reimbursement approvals for the Product in a given jurisdiction,
post-marketing approval studies, post-launch marketing, promoting, detailing,
marketing research, distributing, customer service, selling the Product,
importing, exporting or transporting the Product for sale, and regulatory
compliance with respect to the foregoing. When used as a verb, “Commercialize”
means to engage in Commercialization.

“Commercially Reasonable Efforts” shall mean, with respect to the efforts to be
expended, or considerations to be undertaken, by the Company and its Affiliates
with respect to any objective or activity to be undertaken hereunder, such
efforts and resources normally used by a reasonably prudent company in the
pharmaceutical or biotechnology industry to accomplish a substantially

 

3



--------------------------------------------------------------------------------

similar objective or activity for a pharmaceutical product for which
substantially the same regulatory structure is involved as for the Product and
irrespective of whether the Company has any other products that compete with
such pharmaceutical product, which pharmaceutical product is owned or licensed
in a similar manner as the Product, which pharmaceutical product is at a similar
stage in its Development or product life and is of similar market or profit
potential as the Product, taking into account efficacy, safety, approved
labeling, the competitiveness of alternative products in a given country or
jurisdiction, pricing/reimbursement for the pharmaceutical product in a given
country or jurisdiction, the intellectual property and regulatory protection of
the pharmaceutical product in a given country or jurisdiction, the regulatory
structure in such country or jurisdiction and the profitability of the
pharmaceutical product in a given country or jurisdiction, all as measured by
the facts and circumstances in existence at the time such efforts are due. It is
anticipated that the level of effort and resources that constitute “Commercially
Reasonable Efforts” with respect to a particular country or indication will
change over time, reflecting changes in the status of each Product, as
applicable, and the country(ies) involved.

“Company” shall have the meaning set forth in the first paragraph hereof.

“Company Indemnified Party” shall have the meaning set forth in Section 7.05(b).
“Confidential Information” shall mean, as it relates to the Company and its
Affiliates and the Product, the non-public Intellectual Property, confidential
business information, financial data and other like information (including
ideas, research and development, know-how, formulas, schematics, compositions,
technical data, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), inventory, ideas,
algorithms, processes, computer software programs or applications (in both
source code and object code form), client lists and tangible or intangible
proprietary information or material, or such other information that either party
identifies to the other as confidential or the nature of which or the
circumstances of the disclosure of which would reasonably indicate that such
information is confidential.

“Control” or “Controlled” shall mean, when used with respect to any item of
Intellectual Property, the possession (whether by ownership, license, sublicense
or contract) by Company or any of its Affiliates, of the ability to assign or
grant to any Third Party the license, sublicense or right to access and use such
Intellectual Property as it relates to the manufacture, use, Development and/or
Commercialization of the Product, without, other than with respect to the Hanmi
License Agreements, paying any consideration to any Third Party (now or in the
future) or violating the terms of any agreement or other arrangement with any
Third Party in existence as of the time such Company or any of its Affiliates,
would be required hereunder to grant such license, sublicense or rights of
access and use. Notwithstanding the foregoing, a Party and its controlled
Affiliates will not be deemed to “Control” any Intellectual Property that, prior
to the consummation of a Change of Control of such Party, is owned or
in-licensed by a Third Party that becomes an Affiliate of such acquired Party
(or that merges or consolidates with such Party) after the Effective Date as a
result of such Change of Control unless prior to the consummation of such Change
of Control, such acquired Party or any of its controlled Affiliates also
Controlled such Intellectual Property.

“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory is the subject of country- or territory-wide
Sanctions.

 

4



--------------------------------------------------------------------------------

“Development” shall mean, with respect to the Product, any internal and external
research, development, and regulatory activities related to obtaining and
maintaining Regulatory Approval for the Product, including development of data
or information for the purpose of submission to a Regulatory Agency to obtain
authorization to conduct clinical trials and to obtain, support, or maintain
Regulatory Approval of the Product and including activities directed toward the
clinical manufacture and manufacturing process development for the Product.
“Develop,” “Developing,” and “Developed” will be construed accordingly.

“Disclosure Letter” shall mean the disclosure letter dated the Effective Date
and delivered to Purchaser in respect of this Agreement.

“Dispute” shall have the meaning set forth in Section 3.12(e).

“Disqualified Assignee” shall mean (i) any competitor of the Company or any of
its Subsidiaries primarily operating in the same line of business as the Company
or any of its Subsidiaries and (ii) any of such competitor’s Affiliates (other
than any Person that is a bona fide debt fund primarily engaged in the making,
purchasing, holding or other investing in commercial loans, notes, bonds or
similar extensions of credit or securities in the ordinary course of business)
that are either (x) identified by name in writing by the Company to the
Purchaser from time to time or (y) clearly identifiable on the basis of such
Affiliate’s name.

“Disqualified Equity Interest” shall mean, with respect to any Person, any
Equity Interest of such Person that, by its terms (or by the terms of any
security or other Equity Interest into which it is convertible or for which it
is exchangeable), or upon the happening of any event or condition (i) matures or
is mandatorily redeemable (other than solely for Qualified Equity Interests),
including pursuant to a sinking fund obligation or otherwise, (ii) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (iii) provides for the scheduled payments of
dividends or other distributions in cash or other securities that would
constitute Disqualified Equity Interests, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Effective Date.

“Effective Date” shall mean the first date upon which the conditions set forth
in Section 2.03(a), shall have occurred. The Effective Date occurred on
August 4, 2020.

“Equity Interests” shall mean, with respect to any Person (for purposes of this
defined term, an “issuer”), all shares of, interests or participations in, or
other equivalents in respect of such issuer’s capital stock, including all
membership interests, partnership interests or equivalent, whether now
outstanding or issued after the Effective Date, and in each case, however
designated and whether voting or non-voting. Notwithstanding the foregoing, in
no event shall any Indebtedness convertible or exchangeable into Equity
Interests constitute “Equity Interests” hereunder.

“Equivalent Amount” shall mean, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.

 

5



--------------------------------------------------------------------------------

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended.

“ERISA Affiliate” shall mean, collectively, the Company, any Subsidiary thereof,
and any Person under common control, or treated as a single employer, with the
Company or any Subsidiary thereof, within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

“ERISA Event” shall mean (i) a reportable event as defined in Section 4043 of
ERISA with respect to a Title IV Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within thirty (30) days of the occurrence of such
event; (ii) the applicability of the requirements of Section 4043(b) of ERISA
with respect to a contributing sponsor, as defined in Section 4001(a)(13) of
ERISA, to any Title IV Plan where an event described in paragraph (9), (10),
(11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected to occur
with respect to such plan within the following thirty (30) days; (iii) a
withdrawal by the Company or any ERISA Affiliate thereof from a Title IV Plan or
the termination of any Title IV Plan resulting in liability under Sections 4063
or 4064 of ERISA; (iv) the withdrawal of the Company or any ERISA Affiliate
thereof in a complete or partial withdrawal (within the meaning of Section 4203
and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefore, or the receipt by the Company or any ERISA Affiliate
thereof of notice from any Multiemployer Plan that it is insolvent pursuant to
Section 4245 of ERISA; (v) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Title IV
Plan or Multiemployer Plan; (vi) the imposition of liability on the Company or
any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (vii) the failure by the
Company or any ERISA Affiliate thereof to make any required contribution to a
Plan, or the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Title IV Plan (whether or not waived in accordance with
Section 412(c) of the Code) or the failure to make by its due date a required
installment under Section 430 of the Code with respect to any Title IV Plan or
the failure to make any required contribution to a Multiemployer Plan;
(viii) the determination that any Title IV Plan is considered an at-risk plan or
a plan in endangered to critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; (ix) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan; (x) the imposition of any
liability under Title I or Title IV of ERISA, other than PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Company or any ERISA
Affiliate thereof; (xi) an application for a funding waiver under Section 303 of
ERISA or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Title IV Plan; (xii) the occurrence of a non-exempt
prohibited transaction under Sections 406 or 407 of ERISA for which the Company
or any Subsidiary thereof may be directly or indirectly liable; (xiii) a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary or
disqualified person for which the Company or any ERISA Affiliate thereof may be
directly or indirectly liable; (xiv) the occurrence of an act or omission which
could give rise to the imposition on the Company or any ERISA Affiliate thereof
of fines, penalties, taxes or related charges under Chapter 43 of the Code or
under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (xv) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against the

 

6



--------------------------------------------------------------------------------

Company or any Subsidiary thereof in connection with any such plan;
(xvi) receipt from the IRS of notice of the failure of any Qualified Plan to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Qualified Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; (xvii) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of the Company or any ERISA Affiliate thereof, in
either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code; or (xviii) the
establishment or amendment by the Company or any Subsidiary thereof of any
“welfare plan”, as such term is defined in Section 3(1) of ERISA, that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company.

“ERISA Funding Rules” shall mean the rules regarding minimum required
contributions (including any installment payment thereof) to Title IV Plans, as
set forth in Sections 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Exchange Rate” shall mean, as of any date, the rate at which any currency may
be exchanged into another currency, as set forth on the relevant Reuters screen
at or about 11:00 a.m. (Eastern time) on such date. In the event that such rate
does not appear on the Reuters screen, the “Exchange Rate” shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be reasonably designated by the Purchaser.

“Excluded Liabilities and Obligations” shall have the meaning set forth in
Section 2.04.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Purchaser or required to be withheld or deducted from a payment
to the Purchaser: (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(x) imposed as a result of the Purchaser being organized under the laws of, or
having its principal office located in, the jurisdiction imposing such Tax (or
any political subdivisions thereof) or (y) that are Other Connection Taxes,
(ii) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of the Purchaser pursuant to a law in effect on the date on which the
Purchaser acquires the Assigned Interests, (iii) Taxes attributable to the
Purchaser’s failure to comply with Section 5.10(b), and (iv) any U.S. federal
withholding Taxes imposed under FATCA.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FD&C Act” shall mean the U.S. Food, Drug and Cosmetic Act of 1938, 21 U.S.C. §§
301 et seq. (or any successor thereto), as amended from time to time, and the
rules, regulations, guidelines, guidance documents and compliance policy guides
issued or promulgated thereunder.

“FDA” shall mean the United States Food and Drug Administration and any
successor entity.

 

7



--------------------------------------------------------------------------------

“Financial Statements” shall mean the audited consolidated balance sheets of the
Company and its Subsidiaries as of December 31, 2019, and December 31, 2018, and
the related audited consolidated statements of operations, cash flows and
shareholders’ equity for the Fiscal Years then ended and (b) the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of March 30,
2020, and the related unaudited consolidated statements of operations, cash
flows and shareholders’ equity for fiscal quarter then ended.

“Fiscal Quarter” shall mean each three (3) month period commencing
January 1, April 1, July 1 or October 1, provided, however, that (a) the first
Fiscal Quarter of the Term shall extend from the Effective Date to the end of
the first full Fiscal Quarter thereafter, and (b) the last Fiscal Quarter of the
Term shall end upon the expiration or termination of this Agreement.

“Fiscal Year” shall mean the calendar year.

“GAAP” shall mean generally accepted accounting principles in the United States
in effect from time to time.

“Governmental Authority” shall mean any nation, government, branch of power
(whether executive, legislative or judicial), state, province or municipality or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, monetary, regulatory or administrative functions of or
pertaining to government, including without limitation regulatory authorities,
governmental departments, agencies, commissions, bureaus, officials, ministers,
courts, bodies, boards, tribunals and dispute settlement panels, and other law-,
rule- or regulation-making organizations or entities of any state, territory,
county, city or other political subdivision of any country, in each case whether
U.S. or non-U.S, including the FDA and the United States Patent and Trademark
Office.

“Governmental Licenses” shall mean all authorizations issuing from a
Governmental Authority, including the FDA, based upon or as a result of
applications to and requests for approval from a Governmental Authority for the
right to manufacture, import, store, market, promote, advertise, offer for sale,
sell, use and/or otherwise distribute the Product, which are owned by or
licensed to the Company or any Subsidiary, acquired by the Company or any
Subsidiary via assignment, purchase or otherwise or that the Company or any
Subsidiary is authorized or granted rights under or to.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

 

8



--------------------------------------------------------------------------------

“Hanmi” shall mean Hanmi Pharmaceutical Ltd., Hanmi Pharmaceutical Co., Ltd.,
Hanmi Pharm. Co., Ltd., Hanmi Holdings Co., Ltd., and Hanmi Science Co. Ltd.

“Hanmi License Agreements” shall mean that (i) certain License Agreement made
and entered into as of December 16, 2011 by and between Hanmi Pharmaceutical
Ltd. and Kinex Pharmaceuticals, LLC (now Company), as amended by that certain
First Amendment to License Agreement dated November 9, 2012 by and between Kinex
Pharmaceuticals, LLC and Hanmi Pharmaceutical Co., Ltd., that certain Second
Amendment License Agreement dated October 21, 2013 by and between Kinex
Pharmaceuticals, Inc. and Hanmi Pharmaceutical Ltd., that certain Third
Amendment to License Agreement dated March 3, 2015 by and between Kinex
Pharmaceuticals, Inc. and Hanmi Pharmaceutical Ltd., that certain Fourth
Amendment to License Agreement dated March 7, 2017 by and between Athenex Inc.
and Hanmi Pharmaceutical Co., Ltd., and that certain Fifth Amendment to License
Agreement dated September 4, 2018 by and between Athenex Inc. and Hanmi
Pharmaceutical Co., Ltd.; and (ii) that certain License Agreement made and
entered into as of June 28, 2013 by and between Hanmi Pharmaceutical Co., Ltd.
and Kinex Therapeutics (HK) Limited and Kinex Pharmaceuticals, Inc.
(collectively now Company), in each case, as may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

“Hard Cap” shall mean an amount equal to the lesser of (x) 170% of the Purchase
Price and (y) the Put/Call Price.

“Healthcare Laws” shall mean, collectively, all Laws applicable to the business,
any product or the Product Commercialization and Development Activities of the
Company and its Subsidiaries, whether U.S. or non-U.S., regulating the
distribution, dispensing, importation, exportation, quality, manufacturing,
labeling, promotion and provision of and payment for drugs, medical or
healthcare products, items and services, including, without limitation, 45
C.F.R. et seq. (“HIPAA”); Section 1128B(b) of the Social Security Act, as
amended; 42 U.S.C. § 1320a-7b (Criminal Penalties Involving Medicare or State
Health Care Programs), commonly referred to as the “Federal Anti-Kickback
Statute”; § 1877 of the Social Security Act, as amended; 42 U.S.C. § 1395nn
(Limitation on Certain Physician Referrals), commonly referred to as “Stark
Statute”; the FD&C Act; all applicable Good Manufacturing Practice requirements
addressed in the FDA’s Quality System Regulation (21 C.F.R. Part 820); all
rules, regulations and guidance with respect to the provision of Medicare and
Medicaid programs or services (42 C.F.R. Chapter IV et seq.); 10 U.S.C. §§1071 –
1110(b) (the “TRICARE Program”); 5 U.S.C. §§ 8901 – 8914 (“FEHB Plans”); the
PDMA; and all rules, regulations and guidance promulgated under or pursuant to
any of the foregoing, including any non-U.S. equivalents.

“In-Licensed Patents” shall mean, as of the Effective Date, all Patents that are
in-licensed under the Hanmi License Agreements by Company (other than commercial
off the shelf software) covering or related to the manufacture, use, Development
and/or Commercialization of the Product.

“Included Product Revenue” shall mean, the sum of (i) Net Sales of the Product
by the Company, its Affiliates and any Licensees (other than a Licensee under a
Specified License

 

9



--------------------------------------------------------------------------------

Agreement) plus (ii) Other Product Revenue with respect to the Product. Included
Product Revenue will be determined from books and records maintained by the
Company and its controlled Affiliates in accordance GAAP, consistently applied
throughout the Company’s organization and across all products of the Company and
its controlled Affiliates; provided that for the purposes of calculating
Included Product Revenue with respect to sales or other disposition of the
Product by any Licensee (other than a Licensee under a Specified License
Agreement), Included Product Revenue will be determined to the best of the
Knowledge of the Company based on reporting and all information available to the
Company under the applicable License Agreement or otherwise.

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or similar
instruments, (iii) all obligations of such Person upon which interest charges
are customarily paid, (iv) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (v) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding deferred compensation and accounts
payable incurred in the ordinary course of business and not overdue by more than
ninety (90) days), (vi) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (vii) all Guarantees by
such Person of Indebtedness of others, (viii) all Capital Lease Obligations of
such Person, (ix) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty,
(x) obligations under any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement, currency swaps,
forwards, futures or derivatives transactions or other interest or currency
exchange rate or commodity price hedging arrangement, (xi) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,,
(xii) any Disqualified Equity Interests of such Person, and (xiii) all other
obligations required to be classified as indebtedness of such Person under GAAP;
provided that, notwithstanding the foregoing, Indebtedness shall not include
accrued expenses, deferred rent, deferred taxes, deferred compensation or
customary obligations under employment agreements. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Tax” shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of the Assigned Interests or
any other Obligation and (ii) to the extent not otherwise described in clause
(i), Other Taxes.

“Intellectual Property” shall mean all domestic and foreign intellectual
property, including proprietary information; technical data; laboratory
notebooks; clinical data; priority rights; trade secrets; know-how; confidential
information; inventions (whether patentable or unpatentable and whether or not
reduced to practice or claimed in a pending patent application); Patents;
registered or unregistered trademarks, trade names, trade dress, logos, service
marks, including all goodwill associated therewith; domain names, website names
and world wide web addresses, social media account names and handles; works,
registered and unregistered copyrights and all applications

 

10



--------------------------------------------------------------------------------

thereof; designs, design registrations, design registration applications; in
each case that are Controlled by the Company or any of its controlled
Affiliates, covering or related to the manufacture, use, Development and/or
Commercialization of the Product and including, but not limited to, any
non-published and proprietary information or data contained in any NDA for the
Product.

“Intercreditor Agreement” shall mean the Intercreditor Agreement between Oaktree
Fund Administration, LLC, and the Purchaser, acknowledged by the Company and
each Subsidiary Guarantor as named therein, providing for the relative rights
and priorities of the First Lien Claimholders (as defined therein) and the
Second Lien Claimholders (as defined therein) with respect to the Collateral (as
defined therein) as may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“IRR” shall mean the internal rate of return calculated on a quarterly basis
utilizing the same methodology utilized by the XIRR function in Microsoft Excel.

“Knowledge of the Company” shall mean the actual knowledge of any of the
president, chief executive officer, chief financial officer and similar officer
of such Person (each a “Knowledge Person”).

“Law” shall mean, collectively, all U.S. or non-U.S. federal, state, provincial,
territorial, municipal or local statute, treaty, rule, guideline, regulation,
ordinance, code or administrative or judicial precedent or authority, including
any interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“License Agreement” shall mean any existing or future license,
commercialization, co-promotion, collaboration, distribution, marketing or
partnering agreement entered into before or during the Revenue Interest Period
by the Company or any of its Affiliates that grants a license to a Third Party
under the Intellectual Property Controlled by the Company or any of its
controlled Affiliates to Develop and/or Commercialize the Product.

“Licensees” shall mean, collectively, the licensees and any sublicensees under
each License Agreement; each a “Licensee”.

“Liens” shall mean (a) any mortgage, lien, pledge, hypothecation, charge,
security interest, or other encumbrance of any kind or character whatsoever,
whether or not filed, recorded or otherwise perfected under applicable Law, or
any lease, title retention agreement, mortgage, restriction, easement,
right-of-way, option or adverse claim (of ownership or possession) (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, and any other encumbrance on title to real property, any option or
other agreement to sell, or give a security interest in, such asset and any
filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes of any jurisdiction)) or any
preferential arrangement that has the practical effect of creating a security
interest (in each case excluding any License Agreements) and (b) in the case of
Equity Interests, any purchase option, call or similar right of a third party
with respect to such Equity Interests.

 

11



--------------------------------------------------------------------------------

“Losses” shall mean collectively, any and all claims, damages, losses,
judgments, awards, penalties, liabilities, costs and expenses (including
reasonable attorneys’ fees and reasonable expenses of investigation) incurred in
connection with defending any action, suit or proceeding, giving effect to any
tax benefit realized by the indemnified party which is attributable to the
Losses to which the indemnity claim relates.

“Major Countries” shall mean, collectively, the United States, England, Spain,
Germany, France and Italy.

“Marketing Authorization” shall mean, with respect to the Product, the
Regulatory Approval required by applicable Law to Commercialize the Product in a
country or region, including, to the extent required by applicable Law for the
Commercialization of the Product, all pricing approvals and government
reimbursement approvals.

“Material Adverse Change” shall mean, with respect to the Company and its
Subsidiaries, a material adverse change in the business, operations, condition
of the assets, liabilities (actual or contingent) or financial condition of the
Company and its Subsidiaries, taken as a whole.

“Material Adverse Effect” shall mean (a) the effect of a Material Adverse
Change, (b) a material adverse change in or effect on the legality, validity,
binding effect or enforceability of any of the Transaction Documents or the
rights, remedies and benefits available to, or conferred on, the Purchaser
thereunder, (c) material adverse effect on the ability of the Company to perform
any of its material obligations under the Transaction Documents, and (d) any
material adverse effect on the Product or the ability of the Company to
distribute, market and/or otherwise Commercialize the Product.

“Material Contract” shall mean any contract specifically related to the Product
and the Commercialization and/or Development thereof required to be disclosed
(including amendments thereto) under regulations promulgated under the
Securities Act of 1933 or Securities Exchange Act of 1934, as may be amended.
For the avoidance of doubt, employment and management contracts shall not be
Material Contracts, while the Hanmi License Agreements and Specified License
Agreements will be deemed Material Contracts for purposes of this definition.

“Material Patents” shall mean filed, pending and issued Patents Controlled by
the Company or its Affiliates that (i) disclose or claim inventions that are, or
are related to, the composition of matter, method of use or method of
manufacture of the Product, and (ii) are reasonably necessary to make, have
made, use, import, export, Develop, manufacture, and/or Commercialize the
Product.

“Multiemployer Plan” shall mean any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise

 

12



--------------------------------------------------------------------------------

“NDA” shall mean (i) (x) a new drug application (as defined in the FD&C Act) and
(y) any similar application or functional equivalent relating to any new drug
application applicable to or required by any non-U.S. country, jurisdiction or
Governmental Authority, and (ii) all supplements and amendments that may be
filed with respect to any of the foregoing.

“Net Sales” shall mean the gross amount billed or invoiced in transactions by
Company, any of its Affiliates or a Licensee (other than a Licensee under a
Specified License Agreement) (each of the foregoing persons and entities, for
purposes of this definition, shall be considered a “Selling Party”), for sales
or other dispositions of the Product to a Third Party on a worldwide basis by
the Company, its Affiliate or such Licensee, less the sum of the following (to
the extent not reimbursed by any Third Party and without duplication):

(a) reasonable and customary rebates, chargebacks, quantity, trade and similar
discounts, credits and allowances and other price reductions reasonably and
actually granted, allowed, incurred or paid;

(b) discounts (including cash discounts and quantity discounts), coupons,
retroactive price reductions, charge back payments and rebates for sales paid
for by managed care organizations or to Governmental Authorities (including, but
not limited to, payments made under the new “Medicare Part D Coverage Gap
Discount Program” and the “Annual Fee for Branded Pharmaceutical Manufacturers”
specific to the Product), in each case, as applied to sales of the Product and
actually given to customers;

(c) reasonable and customary credits and allowances taken upon rejection, return
or recall of the Product;

(d) reasonable and customary freight and insurance costs incurred with respect
to the shipment of the Product to customers, in each case if charged separately
and invoiced to the customer;

(e) customs duties, surcharges and other similar governmental charges incurred
in connection with the exportation or importation of the Product to the extent
included in the gross amount invoiced;

(f) Value Added Tax, and that portion of annual fees due under Section 9008 of
the United States Patient Protection and Affordable Care Act of 2010 (Pub. L.
No. 111-148) and any other fee imposed by any equivalent applicable law, in each
of the foregoing cases, that is allocable to sales of the Product in accordance
with the Selling Party’s standard policies and procedures consistently applied
across its products, as adjusted for rebates and refunds, imposed in connection
with the sales of the Product to any Third Party (excluding any taxes based on
income); and

(g) actual uncollectible debt amounts with respect to sales of the Product,
provided that if the debt is thereafter paid, the corresponding amount shall be
added to the Net Sales of the period during which it is paid.

Such amounts shall be determined consistent with a Selling Party’s customary
practices and in accordance with GAAP. For the avoidance of doubt, Net Sales
shall not include any payments or other consideration received by the Company or
its Affiliates from any Licensee with respect to the Development and/or
Commercialization of the Product.

 

13



--------------------------------------------------------------------------------

Sale or transfer of a Product between any of the Selling Parties shall not
result in any Net Sales (unless the Selling Party purchaser or transferee is the
ultimate end user of the Product), with Net Sales to be based only on any
subsequent sales or dispositions to a non-Selling Party. For clarity, (i) Net
Sales shall not include amounts or other consideration received by a Selling
Party from a non-Selling Party in consideration of the grant of a (sub)license
or co-promotion or distribution right to such non-Selling Party, provided that
such consideration is not in lieu of all or a portion of the transfer price of
the Product, (ii) sales to a Third Party distributor, wholesaler, group
purchasing organization, pharmacy benefit manager, or retail chain customer
shall be considered sales to a non-Selling Party to the extent that no
additional consideration is received by a Selling Party for the subsequent use
or re-sale by any such distributor, wholesaler, group purchasing organization,
pharmacy benefit manager, or retail chain customer, as applicable, (iii) Net
Sales by a Selling Party to a non-Selling Party consignee are not recognized as
Net Sales by such Selling Party until the non-Selling Party consignee sells the
Product, (iv) if a Selling Party receives in-kind consideration for the sale of
the Product, then Net Sales shall be calculated as the fair market value of all
consideration received by a Selling Party in respect of the Product, whether
such consideration is in cash, payment in kind, exchange or other form, as
determined in good faith by the Selling Party and (v) Net Sales shall exclude
transfers or dispositions for charitable, promotional, pre-clinical, clinical,
regulatory, or governmental purposes, to the extent consideration is not
received for such transfers or dispositions that is in excess of the fully
burdened manufacturing cost of the applicable quantity of the Product so
transferred or disposed.

With respect to sales of the Product invoiced in U.S. dollars, Net Sales shall
be determined in U.S. dollars. With respect to sales of the Product invoiced in
a currency other than U.S. dollars, Net Sales shall be determined by converting
the currencies at which the sales are made into U.S. dollars, at rates of
exchange determined in a manner consistent with the Selling Party’s, method for
calculating rates of exchange in the preparation of the such person’s annual
financial statements in accordance with GAAP consistently applied. No amount for
which deduction is permitted pursuant to this definition shall be deducted more
than once.

If any Product is sold in the form of a combination product (whether
co-formulated or co-packaged) with another product or therapy that is not a
Product (each a “Combination Product”), then the Net Sales for any such
Combination Product shall be calculated on a country-by-country basis by
multiplying actual Net Sales of such Combination Product by the fraction A/(A+B)
where “A” is the weighted average invoice price of the Product, as applicable,
when sold separately in such country during the applicable accounting period in
which the sales of the Combination Product were made, and “B” is the combined
weighted average invoice prices of all of the active ingredients other than
price of the Product contained in such Combination Product sold separately in
such country during such same accounting period. If the Product contained in
such Combination Product is not sold separately in finished form in such
country, the Company and the Purchaser shall mutually determine on Net Sales for
the Product based on the relative contribution of the Product in good faith and
shall take into account in good faith any applicable allocations and
calculations that may have been made for the same period in other countries.

 

14



--------------------------------------------------------------------------------

“Oaktree Term Loan Facility” shall mean that certain term loan credit agreement
by and among the Company, as borrower, the guarantors from time to time party
thereto, Oaktree Fund Administration, LLC, as administrative agent and the
lenders from time to time party thereto (as amended, amended and restated,
supplemented or otherwise modified from time to time) in accordance with the
terms of the Intercreditor Agreement.

“Obligations” shall mean any and all obligations of the Company under the
Transaction Documents.

“Other Connection Taxes” shall mean, with respect to the Purchaser, Taxes
imposed as a result of a present or former connection between the Purchaser and
the jurisdiction imposing such Tax (other than connections arising from the
Purchaser having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Transaction
Document).

“Other Product Revenue” shall mean, for any Revenue Interest Period, all
payments and other consideration received by the Company and its Affiliates from
any Licensee pursuant to a Specified License Agreement with respect to the
Development and/or Commercialization of the Product, including any license fees,
commercial or sales-based milestone payments based on achievement of certain
Product net sales thresholds (but excluding for clarity, (i) milestone payments
for the achievement of clinical, regulatory or development milestones and
(ii) any milestone payments based exclusively on achievement of first net sales
in a certain jurisdiction), royalties (including on sales of the Product by such
Licensees) and other payments in connection with a Specified License Agreement,
in each case, during such Period, but excluding: (i) any payments made by any
such Licensee to the extent classified as the Net Sales of the Company or its
Affiliates, (ii) payments for equity or debt securities of the Company and its
Affiliates that are at or below the fair market value of such securities on the
date of receipt; (iii) bona fide research and development funding received by
the Company and its Affiliates from any such Licensee for the Company and its
Affiliates’ performance of specified research and development work with respect
to the Product (e.g., FTE funding) after the date of the applicable Specified
License Agreement, and reimbursement by such Licensee of documented external
costs incurred by the Company and its Affiliates after the date of the Specified
License Agreement for specified research and development work with respect to
the Product contracted by the Company and its Affiliates to Third Party service
providers, in each case, specifically for such specified research and
development work; and (iv) payments and reimbursements by such Licensees of
patent prosecution and maintenance costs actually incurred by the Company and
its Affiliates in the prosecution and maintenance of Patents, in each case,
determined on a consolidated basis in accordance with GAAP during such Revenue
Interest Period. For the avoidance of doubt, Other Product Revenue shall not
include any payments or other consideration received by the Company or its
Affiliates from any Licensee other than pursuant to a Specified License
Agreement with respect to the Development and/or Commercialization of the
Product.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment.

 

15



--------------------------------------------------------------------------------

“Patents” shall mean (i) all domestic, national, regional and foreign patents,
patent rights, patent applications, provisional applications, patent disclosures
and invention disclosures issued or filed, (ii) any patent applications filed
from such patents, patent rights, patent applications, provisional applications,
patent disclosures and invention disclosures claiming priority to any of these,
including divisionals, continuations, continuations-in-part, substitutions,
provisionals, converted provisionals, and continued prosecution applications,
(iii) any patents that have issued or in the future issue from the foregoing
described in clauses (i) and (ii), including utility models, petty patents and
design patents and certificates of invention; and (iv) all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations, revisions, and term
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications described in clauses (i), (ii) and
(iii), including the inventions claimed in any of the foregoing and any priority
rights arising therefrom.

“PBGC” shall mean the United States Pension Benefit Guaranty Corporation
referred to and defined in ERISA and any successor entity performing similar
functions.

“Permits” shall mean licenses, Governmental Licenses, certificates,
accreditations, Regulatory Approvals, other authorizations, registrations,
permits, consents, clearances and approvals required in connection with the
conduct of the Company’s or any Subsidiary’s business or to comply with any
applicable Laws, and those issued by state governments for the conduct of the
Company’s or any Subsidiary’s business.

“Permitted Indebtedness” shall mean:

(a) any payment obligations hereunder to the extent constituting Indebtedness;

(a) Indebtedness existing on the date hereof and set forth on Schedule 3.17(a)
of the Disclosure Letter and Permitted Refinancings thereof;

(b) Indebtedness among the Company and its Subsidiaries and any refinancings
thereof;

(c) any Working Capital Facility and Permitted Refinancings thereof;

(d) Indebtedness under the Oaktree Term Loan Facility and any Permitted
Refinancings thereof;

(e) convertible indebtedness that matures no earlier than the date that is seven
years after the Effective Date (and any Permitted Refinancings thereof);

(f) Indebtedness to the extent secured solely by assets of the Company and its
Subsidiaries located in China to finance facilities currently under construction
in mainland China (and any Permitted Refinancings thereof);

(g) Indebtedness assumed pursuant to any acquisition (and any Permitted
Refinancings thereof); provided that (i) no such Indebtedness (individually)
shall exceed 18.75% of the total

 

16



--------------------------------------------------------------------------------

purchase price paid in connection with such acquisition, (ii) the aggregate
outstanding principal amount of Indebtedness permitted pursuant to this
clause(g) shall not exceed $12,500,000 (or the Equivalent Amount in other
currencies) at any time outstanding and (iii) no such Indebtedness was created
or incurred in connection with, or in contemplation of, such acquisition;

(h) other Indebtedness in an aggregate outstanding principal amount not to
exceed $12,500,000 plus, solely to the extent there is no Indebtedness
outstanding pursuant to clause (d) above, $225,000,000;

(i) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations arising in the
ordinary course of business;

(j) Indebtedness in respect of netting services, overdraft protections, business
credit cards, purchasing cards, payment processing, automatic clearinghouse
arrangements, arrangements in respect of pooled deposit or sweep accounts, check
endorsement guarantees, and otherwise in connection with deposit accounts or
cash management services;

(k) Indebtedness in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created, or related to obligations
or liabilities incurred, in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, leases, commercial contracts, Indebtedness permitted
pursuant to clause (j), casualty or liability insurance or self-insurance or
other reimbursement-type obligations regarding workers compensation claims;

(l) purchase price adjustments, indemnity payments and other deferred purchase
price obligations in connection with any acquisition;

(m) Indebtedness to the extent secured by assets of the Company and its
Subsidiaries that do not constitute Collateral and solely to the extent such
Indebtedness is non-recourse to the Company; and

(n) Capital Lease Obligations (including ordinary course equipment and software
financing and leasing) and Indebtedness incurred after the Effective Date in
respect of ordinary course purchase money indebtedness and in an aggregate
principal amount on the date of incurrence that, when taken together with the
principal amount of all other Indebtedness then outstanding and incurred
pursuant to this clause (o), does not exceed $50,000,000; provided that (i) if
secured, the collateral therefor consists solely of the assets being financed,
the products and proceeds thereof and books and records related thereto, and
(ii) (A) the aggregate outstanding principal amount of such Indebtedness
incurred with respect to such financing in relation to the manufacturing
facility of the Company located in Dunkirk, NY does not exceed $12,500,000 (or
the Equivalent Amount in other currencies) at any time and (B) the aggregate
outstanding principal amount of such Indebtedness incurred with respect to such
financing in relation to the active pharmaceutical ingredient manufacturing
facility of the Company located in Chongqing, China does not exceed $22,500,000
(or the Equivalent Amount in other currencies) at any time.

“Permitted Licensing Agreement” means any License Agreement not prohibited
hereunder, including, for the avoidance of doubt, any Specified License
Agreement.

 

17



--------------------------------------------------------------------------------

“Permitted Licensing Transaction” means any outlicense of the Company’s or its
Affiliates rights to research, use, manufacture, Develop and/or Commercialize
the Product, where such license agreement is with a pharmaceutical and/or
biologics company with global annual revenue for its most recently completed
fiscal year that is equal to or greater than five hundred million dollars
($500,000,000) attributable to its oncology business (or an Affiliate of such
Person).

“Permitted Liens” shall mean:

(a) Liens created in favor of Purchaser on or after the Effective Date pursuant
to the Security Agreement and any other Transaction Document;

(b) Liens securing Taxes, assessments and other governmental charges, the
payment of which is not yet due or is being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made;

(c) any Liens set forth on Schedule 3.04(a) of the Disclosure Letter and
renewals and extensions thereof in connection with Permitted Refinancings of the
Indebtedness being secured by such Lien; provided that (i) no such Lien
(including any renewal or extension thereof) shall extend to any other property
or asset of the Company or any of its Subsidiaries and (ii) any such Lien shall
secure only those obligations which it secures on the date hereof and renewals,
extensions and replacements thereof in connection with Permitted Refinancings of
the Indebtedness being secured by such Lien that do not increase the outstanding
principal amount thereof;

(d) Liens imposed by any Law arising in the ordinary course of business,
including (but not limited to) carriers’, warehousemen’s, landlords’, and
mechanics’ liens, liens relating to leasehold improvements and other similar
Liens arising in the ordinary course of business and which (x) do not in the
aggregate materially detract from the value of the property subject thereto or
materially impair the use thereof in the operations of the business of such
Person or (y) are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture or sale of the
property subject to such Liens and for which adequate reserves have been made if
required in accordance with GAAP;

(e) pledges or deposits made in the ordinary course of business in connection
with bids, contract leases, appeal bonds, workers’ compensation, unemployment
insurance or other similar social security legislation;

(f) servitudes, easements, rights of way, restrictions and other similar
encumbrances on real property imposed by any Law and Liens consisting of zoning
or building restrictions, easements, licenses, restrictions on the use of
property or minor imperfections in title thereto which, in the aggregate, are
not material, and which do not in any case materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Company or any of their Subsidiaries;

(g) with respect to any real property, (i) such defects or encroachments as
might be revealed by an up-to-date survey of such real property; (ii) the
reservations, limitations, provisos and conditions expressed in the original
grant, deed or patent of such property by the original

 

18



--------------------------------------------------------------------------------

owner of such real property pursuant to all applicable Laws; and (iii) rights of
expropriation, access or user or any similar right conferred or reserved by or
in any Law, which, in the aggregate for clauses (i), (ii) and (iii) are not
material, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Company or its Subsidiaries;

(h) bankers’ liens, rights of setoff and similar Liens incurred on deposits made
in the ordinary course of business;

(i) Liens on cash or cash equivalents securing hedging agreements entered into
for bona fide hedging purposes in the ordinary course of business and not for
speculative purposes;

(j) Liens arising from precautionary UCC financing statement filings regarding
operating leases of personal property and consignment arrangements entered into
in the ordinary course of business;

(k) other Liens which secure obligations in an aggregate amount not to exceed
$6,250,000 at any time outstanding;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
and incurred in the ordinary course of business;

(m) (i) Liens to secure payment of workers’ compensation, employment insurance,
old age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA) and
(ii) deposits in respect of letters of credit, bank guarantees or similar
instruments issued for the account of the Company or any Subsidiary in the
ordinary course of business;

(n) any Liens to secure any Permitted Indebtedness (provided that in the case of
the Oaktree Term Loan Facility, such Liens shall be subject to the Intercreditor
Agreement); provided that (a) in the case of Liens securing Indebtedness
described in clause (g) of the definition of Permitted Indebtedness, (i) such
Lien is not created in contemplation of or in connection with the acquisition
pursuant to which such Indebtedness was assumed, (ii) such Lien shall not apply
to any other property or assets of the Company or any of its Subsidiaries and
(iii) such Lien shall secure only those obligations that it secured immediately
prior to the consummation of such acquisition and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof and (b) in the case of Liens securing Indebtedness described in clause
(n) of the definition of Permitted Indebtedness, such Liens extend only to the
assets being financed, the products and proceeds thereof and books and records
related thereto;

(o) Permitted Licensing Agreements, interests or title of licensors and
restrictions imposed by License Agreements; and

(p) any judgment lien or lien arising from decrees or attachments not
constituting a Put Option Event.

 

19



--------------------------------------------------------------------------------

“Permitted Refinancing” shall mean, with respect to any Indebtedness permitted
to be modified, refinanced, replaced, refunded, replaced, renewed or extended
hereunder, any modification, refinancing, refunding, replacement, renewal or
extension of such Indebtedness; provided that (i) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, replaced, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts paid, and fees and
expenses incurred (including any original issue discount and commitment fees),
in connection with such modification, refinancing, refunding, replacement,
renewal or extension and by an amount equal to any existing revolving
commitments unutilized thereunder, and (ii) the Indebtedness resulting from such
modification, refinancing, replacement, refunding, renewal or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
replaced, renewed or extended (other than customary bridge loans that are
exchangeable into loans, notes or securities).

“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, but not including a
government or political subdivision or any agency or instrumentality of such
government or political subdivision.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform Intellectual Property” means any Intellectual Property that (a) claims
or covers the Product (or the manufacture or use thereof) and (b) claims or
covers or is otherwise necessary or reasonably useful for the research,
development or commercialization of products other than the Product.

“Product” shall mean the pharmaceutical product that has been Developed, is
being Developed, and will be Developed and/or Commercialized during the Term by
the Company, its Affiliates or its Licensees comprising the oral formulation of
paclitaxel plus the P-glycoprotein inhibitor encequidar (formerly known as
HM30181A), including pharmaceutical product in which the oral formulation of
paclitaxel and the encequidar are co-formulated for administration and
pharmaceutical product in which the oral formulation of paclitaxel and the
encequidar are formulated separately for administration, in any and all dosage
forms, presentations, dosages and formations and whether alone or in combination
with one or more other therapeutically active pharmaceutical ingredients,
including any improvements thereto or modifications thereof to the extent
containing or comprising an oral formulation of paclitaxel and the
P-glycoprotein inhibitor encequidar.

“Product Authorizations” shall mean any and all approvals of any Governmental
Authority, whether U.S. or non-U.S. (including the NDA and all applicable
biologics license applications, investigational new drug applications, Product
Standards, supplements, amendments, pre- and post- approvals, governmental price
and reimbursement approvals and approvals of applications

 

20



--------------------------------------------------------------------------------

for regulatory exclusivity) of any Governmental Authority, in each case,
necessary to be held or maintained by, or for the benefit of, the Company or any
of its Subsidiaries or its Affiliates for the ownership, use, Development and/or
Commercialization of the Product or for any Product Commercialization and
Development Activities with respect thereto in any country or jurisdiction.

“Product Commercialization and Development Activities” shall mean, with respect
to the Product, any combination of research, Development, manufacture, import,
use, sale, licensing, importation, exportation, shipping, storage, handling,
design, labeling, marketing, promotion, supply, distribution, testing,
packaging, purchasing or other Commercialization activities, receipt of payment
in respect of any of the foregoing (including, in respect of licensing, royalty
milestone or similar payments), or any similar or other activities the purpose
of which is to commercially exploit the Product.

“Product Standards” shall mean all safety, quality and other specifications and
standards applicable to the Product, including all pharmaceutical, biological
and other standards promulgated by any of the organizations that create, sponsor
or maintain safety, quality or other standards, including ISO, ANSI, CEN and SCC
and the like.

“Prohibited Payment” shall mean any bribe, rebate, payoff, influence payment,
kickback or other payment or gift of money or anything of value (including meals
or entertainment) to any officer, employee or ceremonial office holder of any
government or instrumentality thereof, political party or supra-national
organization (such as the United Nations), any political candidate, any royal
family member or any other person who is connected or associated personally with
any of the foregoing that is prohibited under any Law for the purpose of
influencing any act or decision of such payee in his official capacity, inducing
such payee to do or omit to do any act in violation of his lawful duty, securing
any improper advantage or inducing such payee to use his influence with a
government or instrumentality thereof to affect or influence any act or decision
of such government or instrumentality.

“Purchase Price” shall mean $50,000,000.00.

“Purchase Price Condition” shall mean the receipt of Marketing Authorization by
the FDA in respect of NDA 213190 (including any replacement or supplement
thereof submitted for the use of the Product for the treatment of metastatic
breast cancer).

“Purchaser” shall have the meaning set forth in the first paragraph hereof.

“Purchaser Indemnified Party” shall have the meaning set forth in
Section 7.05(a).

“Put Option” shall have the meaning set forth in Section 5.05(a).

“Put Option Closing Date” shall have the meaning set forth in Section 5.05(a).

“Put Option Event” shall mean any one of the following events:

(a) any Bankruptcy Event; or

(b) a Change of Control shall have occurred; or

 

21



--------------------------------------------------------------------------------

(c) any sale, out-licensing of all or substantially all of the rights in and to
the Product in the United States or other form of divestment of all or
substantially all of the rights in and to the Product. For clarity, a
co-promotion agreement for the Product in the United States shall not constitute
a Put Option Event. Furthermore, the entry into a Permitted Licensing
Transaction that includes all or substantially all of the United States and
European Development and Commercialization rights to the Product, shall not
constitute a Put Option Event; or

(d) the Company shall fail (i) to pay, when and as required to be paid herein,
any amount of any Revenue Interest Payment when and as the same shall become due
and payable, whether at the due date thereof, at a date fixed for prepayment
thereof or otherwise, or (ii) to pay or reimburse the Purchaser for any other
Obligations not described in the preceding clause (i) within ten (10) Business
Days following the due date therefor (or, if there is no due date therefor,
within ten (10) Business Days following the Purchaser’s demand for any such
payment or reimbursement); or

(e) the Company or any Subsidiary shall fail or neglect to perform, keep or
observe any other provision of this Agreement or of any of the other Transaction
Documents (other than any provision embodied in or covered by any other clause
of this definition) and such failure shall reasonably be expected to have a
Material Adverse Effect, and, in the case of any failure that is capable of
cure, the same shall remain unremedied for thirty (30) days or more following
the earlier to occur of (a) notice thereof furnished to the Company by the
Purchaser and (b) the date any Knowledge Person of the Company has (or
reasonably should have had) knowledge of the occurrence of the acts or omissions
that constitute such failure.

“Put/Call Price” shall mean, as of any date of determination, (a) on or before
the third anniversary of the Effective Date, a payment sufficient to generate an
IRR of 18.0% of the Purchase Price, taking into consideration the amount and
timing of payments already received by Purchaser from the Company hereunder,
(b) after the third anniversary of the Effective Date and on or before the
fourth anniversary of the Effective Date, a payment sufficient to generate an
IRR of 16.0% of the Purchase Price, taking into consideration the amount and
timing of payments already received by Purchaser from the Company hereunder,
(c) after the fourth anniversary of the Effective Date and on or before the
fifth anniversary of the Effective Date, a payment sufficient to generate an IRR
of 15.0% of the Purchase Price, taking into consideration the amount and timing
of payments already received by Purchaser from the Company hereunder, and
(d) thereafter, the greater of (i) an amount that, when paid to Purchaser, would
generate an IRR of 13.0% of the Purchase Price, taking into consideration the
amount and timing of payments received by Purchaser from the Company hereunder
and (ii) an amount equal to the product of the Purchase Price and 1.65, less the
amount of payments already received by Purchaser from the Company hereunder. Any
calculation of the IRR in determining the Put/Call Price shall be calculated on
a quarterly basis from the Funding Date to any such date of determination
(including any date of payment).

“Qualified Equity Interest” shall mean, with respect to any Person, any Equity
Interest of such Person that is not a Disqualified Equity Interest.

“Qualified Plan” shall mean an employee benefit plan (as defined in Section 3(3)
of ERISA) other than a Multiemployer Plan (i) that is or was at any time
maintained or sponsored by the Company or any ERISA Affiliate thereof or to
which the Company or any ERISA Affiliate thereof has ever made, or was ever
obligated to make, contributions, and (ii) that is intended to be tax qualified
under Section 401(a) of the Code.

 

22



--------------------------------------------------------------------------------

“Quarterly Report” shall mean, with respect to the relevant Fiscal Quarter of
the Company, a report showing the Revenue Interest Payment due to Purchaser for
such Fiscal Quarter, which report shall include a calculation of Included
Product Revenue, including Net Sales and Other Product Revenue on a
country-by-country basis, and, in each case, to the extent applicable, the
adjustments and other reconciliations used to arrive at Included Product
Revenue, reconciled, in each case, to the most applicable line item in the
Company’s consolidated statements of operations or furnished to Purchaser
pursuant to Section 5.01(f).

“Regulatory Agency” shall mean a Governmental Authority with responsibility for
the approval of the manufacture, use, storage, import, export, transport, or
Commercialization of the Product in any country.

“Regulatory Approval” shall mean all approvals, product and/or establishment
licenses, registrations, certificates, permits, authorizations and supplements
thereto, as well as associated materials (including the product dossier) of any
Regulatory Agency necessary for the manufacture, use, storage, import, export,
transport, or Commercialization of the Product in any country.

“Revenue Interest Period” shall mean the period from and including the Funding
Date through and including December 31, 2033, unless earlier terminated upon
(i) Purchaser’s exercise of the Put Option in accordance with Section 5.05(a) or
the Company’s exercise of the Call Option in accordance with Section 5.05(b), in
each case upon the payment of the Put/Call Price, (ii) Company’s termination
pursuant to Section 6.01 or (iii) the date on which the Company has made
payments to the Purchaser in an amount equal to no less than the Hard Cap.

“Revenue Interest Payment(s)” has the meaning set forth in Section 2.02(a).

“Safety Notices” shall mean any recalls, field notifications, market
withdrawals, warnings, “dear doctor” letters, investigator notices, safety
alerts or other notices of action issued or instigated by the Company, any
Subsidiary or any Governmental Authority relating to an alleged lack of safety
or regulatory compliance of the Product.

“Sanction” shall mean any international economic or financial sanction or trade
embargo imposed, administered or enforced from time to time by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union or its Member States, Her Majesty’s Treasury or
other relevant sanctions authority where the Company is located or conducts
business.

“Security Agreement” shall mean the Security Agreement between the Company and
Purchaser providing for, among other things, the grant by the Company in favor
of Purchaser of a valid continuing, perfected lien on and security interest in,
the Collateral, which Security Agreement shall be substantially in the form of
Exhibit A.

“Specified License Agreement” shall mean each License Agreement listed on
Schedule 1 to this Agreement.

 

23



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person, any other Person controlled
by such first Person, directly or indirectly, through one or more
intermediaries.

“Tax” or “Taxes” shall mean any federal, state, local or foreign tax, levy,
impost, duty, assessment, fee, deduction or withholding or other charge,
including all excise, sales, use, value added, transfer, stamp, documentary,
filing, recordation and other fees imposed by any taxing authority (and
interest, fines, penalties and additions related thereto).

“Tax Return” shall mean any report, return, form (including elections,
declarations, statements, amendments, claims for refund, schedules, information
returns or attachments thereto) or other information supplied or required to be
supplied to a Governmental Authority with respect to Taxes.

“Term” shall have the meaning set forth in Section 6.01.

“Term Sheet” shall mean the Term Sheet between the Company and Purchaser, dated
June 26, 2020.

“Third Party” shall mean any Person other than the Purchaser or the Company.

“Title IV Plan” shall mean an employee benefit plan (as defined in Section 3(3)
of ERISA) other than a Multiemployer Plan (i) that is or was at any time
maintained or sponsored by the Company or any ERISA Affiliate thereof or to
which the Company or any ERISA Affiliate thereof has ever made, or was obligated
to make, contributions, and (ii) that is or was subject to Section 412 of the
Code, Section 302 of ERISA or Title IV of ERISA.

“Transaction Documents” shall mean, collectively, this Agreement, the Security
Agreement, the Intercreditor Agreement and any related ancillary documents or
agreements.

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“UCC Financing Statements” shall mean the UCC-1 financing statements, in form
and substance reasonably satisfactory to Purchaser, that shall be filed by
Purchaser at or promptly following the Effective Date, as well as any additional
UCC-1 financing statements or amendments thereto as reasonably requested from
time to time, to perfect Purchaser’s security interest in the Collateral.

“United States” shall mean the United States of America.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

24



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean, at any time, any liability incurred (whether
or not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“Working Capital Collateral” shall mean any property of the Company and its
Subsidiaries securing any Working Capital Facility.

“Working Capital Facility” shall mean a committed secured credit facility made
available by a bank or other financial institution to the Company and/or any
Subsidiary thereof, as borrower, for general working capital purposes and/or any
other purpose not specifically prohibited by this Agreement in an aggregate
principal amount not to exceed $25,000,000.

ARTICLE II

PURCHASE OF ASSIGNED INTERESTS

Section 2.01 Purchase.

Upon the terms and subject to the conditions set forth in this Agreement,
including the occurrence of the Purchase Price Condition, the Company agrees to
sell, assign, transfer and convey to Purchaser, and Purchaser agrees to purchase
from the Company, free and clear of all Liens (except Permitted Liens), all of
the Company’s rights and interests in and to the Assigned Interests on the
Funding Date. Purchaser’s ownership interest in the Assigned Interests so
acquired shall vest immediately upon the Company’s receipt of payment of the
Purchase Price for such Assigned Interests pursuant to Section 2.03(b), subject
to the termination provisions of Section 6.01.

Section 2.02 Payments by the Company.

(a) Payments in Respect of the Assigned Interests. In connection with the
purchase of the Assigned Interests, and subject to the terms and conditions of
this Agreement, Purchaser shall be entitled to receive an amount equal to the
product of the Applicable Percentage multiplied by the Included Product Revenues
during the Revenue Interest Period, (such payments, the “Revenue Interest
Payments”) as provided in this Section 2.02.

(b) Quarterly Payments. On a quarterly basis for each Fiscal Quarter after the
Funding Date and subject to the Hard Cap, concurrently with the delivery of the
Quarterly Report to Purchaser as set forth in Section 5.01(f) (but in no event
later than sixty (60) days following the end of each Fiscal Quarter), the
Company shall pay an amount equal to the Revenue Interest Payment for such
Fiscal Quarter to Purchaser.

(c) Additional Payments; Hard Cap.

(i) If the Purchaser has not received payments from the Company pursuant to this
Agreement in an amount equal to 40% of the Purchase Price by September 30, 2024,
the Company shall make a payment to the Purchaser promptly (and in any event, no
later than 45 days thereafter) in an amount equal to such deficit, which payment
shall be deemed a Revenue Interest Payment.

 

25



--------------------------------------------------------------------------------

(ii) If the Purchaser has not received payments from the Company pursuant to
this Agreement in an amount equal to 100% of the Purchase Price by August 4,
2026, the Company shall make a payment to the Purchaser promptly (and in any
event, no later than 45 days thereafter) in an amount equal to such deficit,
which payment shall be deemed a Revenue Interest Payment.

(iii) If the Purchaser has not received payments from the Company pursuant to
this Agreement in an amount equal to 170% of the Purchase Price by the date that
is the tenth anniversary of the Funding Date, the Company will make a payment
(subject to the Hard Cap) to the Purchaser such that the Purchaser will have
obtained a 6.0% IRR, calculated on a quarterly basis and calculated from the
Funding Date to the tenth anniversary of the Funding Date, on the amount of the
Purchase Price, taking into account payments received by the Purchaser from the
Company under this Agreement.

(iv) Notwithstanding anything else set forth herein to the contrary, in no event
shall the aggregate amount of any payments made by Company to the Purchaser
under this Agreement exceed the Hard Cap.

(d) Payment Procedure. Any payments to be made by the Company to Purchaser
hereunder or under any other Transaction Document shall be made by wire transfer
of immediately available funds to the account designated by the Purchaser prior
to the date thereof.

(e) Effectiveness. Notwithstanding the foregoing, the payment provisions set
forth in Section 2.02 shall only become operative upon the occurrence of the
Funding Date.

Section 2.03 Effective Date; Effective Date Deliveries; Payment of Purchase
Price; Payments by the Company.

(a) Effective Date. This Agreement shall become effective subject to the
fulfillment, to the sole satisfaction of the Purchaser, of all of the following
conditions precedent:

(i) This Agreement and the other Transaction Documents shall have been executed
and delivered to the Purchaser by each party thereto (other than the Purchaser),
and the Company shall have delivered, or caused to be delivered, such other
documents as the Purchaser reasonably requested, in each case, in form and
substance satisfactory to the Purchaser.

(ii) The Company shall have delivered to the Purchaser (x) a copy of a good
standing certificate of the Company, dated a date reasonably close to the
Effective Date, and (y) a duly executed secretary’s certificate, dated as of the
Effective Date, as to: (a) resolutions of the Board then in full force and
effect authorizing the execution, delivery and performance of each Transaction
Document to be executed by the Company; (b) the incumbency and signatures of
officers authorized to execute and deliver each Transaction Document to be
executed by the Company; and the full force and validity of the articles or
certificate of incorporation or bylaws (or other organizational or
constitutional documents) of the Company and copies thereof; which certificate
shall be in form and substance reasonably satisfactory to the Purchaser.

 

26



--------------------------------------------------------------------------------

(iii) The Purchaser shall have received executed counterparts of the Security
Agreement, in form and substance reasonably acceptable to the Purchaser, dated
as of the Effective Date, duly executed and delivered by the Company, together
with all documents required to be delivered or filed under the Security
Agreement and evidence satisfactory to it that arrangements have been made with
respect to all registrations, notices or actions required under the Security
Agreement to be effected (including the UCC Financing Statements), given or made
in order to establish a valid and perfected first priority security interest in
the Collateral in accordance with the terms of the Security Agreement and the
Intercreditor Agreement.

(iv) The representations and warranties made by the Company in Article III
hereof and in the other Transaction Documents shall be true and correct in all
material respects as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects).

(v) The Company shall have delivered to the Purchaser written evidence
satisfactory to the Purchaser in all respects of the Company’s submission of the
NDA to the FDA.

(vi) The Purchaser shall have become a “Lender” by assignment in the Oaktree
Term Loan Facility in an amount of not less than $37,500,000 in the aggregate
and been issued its pro rata share of warrants by the Company in connection with
such assignment, on terms and conditions satisfactory to Purchaser in all
respects.

(vii) No event shall have occurred or be continuing that would constitute a Put
Option Event hereunder.

(viii) The Purchaser shall have received satisfactory evidence that the Company
has obtained all required consents and approvals of all Persons to the
execution, delivery and performance of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereunder and
thereunder.

(ix) The Purchaser shall be satisfied in its sole discretion that there shall
not exist any event or condition that constitutes, or could reasonably be
expected to constitute, a Material Adverse Change.

(x) The Company shall have delivered to the Purchaser an opinion of counsel to
the Company reasonably acceptable to the Purchaser and Purchaser’s counsel as to
matters relating to the Company and the Transaction Documents.

(xi) The Purchaser shall have received the Financial Statements, or such
information shall be publicly available on “EDGAR”.

(xii) The Purchaser shall have received a certificate in form and substance
reasonably satisfactory to the Purchaser, dated as of the Effective Date, duly
executed and delivered by a Knowledge Person of the Company, certifying that the
conditions set forth in clauses (iv), (vii), (viii) and (ix) of this
Section 2.03(a) have been satisfied.

 

27



--------------------------------------------------------------------------------

(xiii) The Purchaser shall be satisfied with Lien searches regarding the Company
made as of a date reasonably close to the Effective Date.

(b) Payment of Purchase Price. Subject to the occurrence of the Effective Date
and so long as no Put Option Event has occurred and is continuing, within three
Business Days following the date that the Purchase Price Condition has been met
(or the first Business Day following such date if such date is not a Business
Day), Purchaser shall pay to the Company the Purchase Price by wire transfer of
immediately available funds to the account designated by the Company prior to
the date thereof (the “Funding Date”), subject to the representations and
warranties being made by the Company in Sections 3.01 through 3.05 hereof being
true and correct in all material respects as of the Funding Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date (except that any representation or warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects). The Purchase Price Condition may be waived by mutual
agreement by the Purchaser and the Company each in their sole discretion.

(c) Such purchase price payment shall have no contingencies other than as set
forth in this Section 2.03(b). The failure by Purchaser to pay the Purchase
Price when due in accordance with this Section 2.03(b) shall constitute a
material breach of this Agreement and shall give rise to the immediate right of
the Company to terminate this Agreement in accordance with Section 6.01.

Section 2.04 No Assumed Obligations.

Notwithstanding any provision in this Agreement or any other writing to the
contrary, Purchaser is acquiring only the Assigned Interests and is not assuming
any liability or obligation of the Company or any of its Affiliates of whatever
nature, whether presently in existence or arising or asserted hereafter, whether
under any Transaction Document or otherwise (the “Excluded Liabilities and
Obligations”). The Purchaser expressly does not assume or agree to be
responsible for any Excluded Liabilities and Obligations and all such
liabilities and obligations shall be retained by and remain obligations and
liabilities of the Company or its Affiliates.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF COMPANY

The Company hereby represents and warrants to Purchaser, as of the Effective
Date and as of the Funding Date with respect to Section 3.01 through
Section 3.05, the following:

Section 3.01 Organization.

Each of the Company and its Subsidiaries is a corporation duly incorporated,
validly existing and in good standing under the laws of its respective
jurisdiction of formation and has all corporate powers and all licenses,
authorizations, consents and approvals required to carry on its respective
business as now conducted and as proposed to be conducted in connection with the

 

28



--------------------------------------------------------------------------------

transactions contemplated by the Transaction Documents. Each of the Company and
its Subsidiaries is duly qualified to do business as a foreign corporation and
is in good standing in every jurisdiction in which the failure to do so would be
reasonably expected to have a Material Adverse Effect. The Company has no direct
or indirect Subsidiaries, other than those disclosed to the Purchaser in writing
on or prior to the date hereof (including as disclosed in its public filings
with the Securities and Exchange Commission).

Section 3.02 Authorization.

The Company has all necessary power and authority to enter into, execute and
deliver the Transaction Documents and to perform all of the obligations to be
performed by it hereunder and thereunder and to consummate the transactions
contemplated hereunder and thereunder. The Transaction Documents have been duly
authorized, executed and delivered by the Company and each Transaction Document
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with their respective terms, subject, as to
enforcement of remedies, to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally or general equitable
principles.

Section 3.03 Governmental Authorization.

The execution and delivery by the Company of the Transaction Documents, and the
performance by the Company of its obligations hereunder and thereunder, does not
require any notice to, action or consent by, or in respect of, or filing with,
any Governmental Authority, except for the filing of the UCC Financing
Statements, which are the responsibility of Purchaser.

Section 3.04 Ownership.

(a) The Company Controls all of the Intellectual Property and the Regulatory
Approvals which it currently purports to own that are necessary for the
Development and Commercialization of the Product free and clear of all Liens
(other than Permitted Liens), and no license or covenant not to sue under any
Intellectual Property that are necessary for the Development and
Commercialization of the Product has been granted by the Company to any Third
Party, except Permitted Licensing Agreements or as set forth on Schedule 3.04(a)
of the Disclosure Letter.

(b) The Company owns, and is the sole holder of, and/or has and holds a valid,
enforceable and subsisting license to, all of those other assets of which it is
aware that are material to, or otherwise necessary for the conduct of its
business related to the Product, in each case free and clear of any and all
Liens (other than Permitted Liens). Except as set forth on Schedule 3.04(b) of
the Disclosure Letter, the Company has not transferred, sold, or otherwise
disposed of, or agreed to transfer, sell, or otherwise dispose of any portion of
the Included Product Revenues other than as contemplated by this Agreement.

Section 3.05 Financial Statements; Material Adverse Change.

(a) The Financial Statements were prepared in conformity with GAAP and present
fairly in all material respects the financial position and the financial results
of the Company and its Subsidiaries as of the dates and for the periods covered
thereby, subject in the case of the unaudited financial statements to the
absence of footnotes, year-end adjustments and other supplementary information
required by GAAP.

 

29



--------------------------------------------------------------------------------

(b) Since December 31, 2019, there has been no Material Adverse Change;
provided, that for purposes of this Section 3.05(b), the impacts of the COVID-19
pandemic on the business, operations or financial condition of the Company and
its Subsidiaries that (x) occurred prior to the Effective Date and (y) were
disclosed in public filings made with the SEC or in writing to the Purchaser, in
each case prior to the Effective Date, shall be disregarded.

Section 3.06 No Undisclosed Liabilities.

Except for those liabilities (a) identified in the Financial Statements
(including the notes thereto), (b) incurred by the Company in the ordinary
course of business since March 30, 2020, or (c) in connection with the
Obligations under the Transaction Documents, there are no material liabilities
of the Company or its Subsidiaries related to the Product, of any kind
whatsoever, whether accrued, contingent, absolute, determined or determinable.

Section 3.07 Solvency.

Assuming consummation of the transactions contemplated by the Transaction
Documents, (a) the present fair saleable value of the Company’s and its
Subsidiaries’ assets on a consolidated basis is greater than the total amount of
liabilities of the Company and its Subsidiaries as such liabilities mature,
(b) the Company and its Subsidiaries, taken as a whole, do not have unreasonably
small capital with which to engage in its business, and (c) the Company and its
Subsidiaries, taken as a whole, have not incurred, nor do they have present
plans to or intend to incur, debts or liabilities beyond their ability to pay
such debts or liabilities as they become absolute and matured.

Section 3.08 Litigation.

Other than as disclosed on Schedule 3.08 to the Disclosure Letter: (a) there is
no action, suit, arbitration proceeding, claim, investigation or other
proceeding pending or, to the Knowledge of the Company, threatened in writing
against the Company or its Subsidiaries or any governmental inquiry pending or,
to the Knowledge of the Company, threatened in writing against the Company or
its Subsidiaries, in each case which would question the validity of, or could
adversely affect the transactions contemplated by any of the Transaction
Documents; and (b) there is no action, suit, arbitration proceeding, claim,
investigation or other proceeding pending or, to the Knowledge of the Company,
threatened in writing against the Company, its Subsidiaries or, to the knowledge
of the Company, any other Person relating to the Product, the Intellectual
Property, the Regulatory Approvals, the Included Product Revenues or the
Assigned Interests.

Section 3.09 Compliance with Laws.

(a) Neither the Company nor any of its Subsidiaries (a) is in material violation
of, has violated, or to the Knowledge of the Company, is under investigation
with respect to, or, (b) has been threatened to be charged with or been given
notice of any material violation of any law, rule, ordinance or regulation of,
or any judgment, order, writ, decree, permit or license entered by any
Governmental Authority applicable to the Company, the Assigned Interests or the
Included Product Revenues.

 

30



--------------------------------------------------------------------------------

(b) The Company and its Subsidiaries are, and all Product Commercialization and
Development Activities of such Persons are being conducted, in material
compliance with all applicable Healthcare Laws.

(c) To the Knowledge of the Company, any physician, other licensed healthcare
professional, or any other Person who is in a position to refer patients or
other business to the Company or any Subsidiaries (collectively, a “Referral
Source”) who has a direct ownership, investment, or financial interest in the
Company or any such Subsidiary paid fair market value for such ownership,
investment or financial interest; any ownership or investment returns
distributed to any Referral Source is in proportion to such Referral Source’s
ownership, investment or financial interest; and no preferential treatment or
more favorable terms were or are offered to such Referral Source compared to
investors or owners who are not in a position to refer patients or other
business. Neither the Company nor any of its Subsidiaries, directly or
indirectly, has or will guarantee a loan, make a payment toward a loan or
otherwise subsidize a loan for any Referral Source including, without
limitation, any loans related to financing the Referral Source’s ownership,
investment or financial interest in the Company or any such Subsidiary.

(d) Without limiting the generality of the foregoing:

(i) To the Knowledge of the Company, on the one hand, and any Referral Source,
on the other hand, any such arrangement (a) complies, in all material respects,
with all applicable Healthcare Laws including, without limitation, the Federal
Anti-Kickback Statute, the Stark Law and other applicable anti-kickback and
self-referral laws, whether U.S. or non-U.S.; (b) reflects fair market value,
has commercially reasonable terms, and was negotiated at arm’s length; and
(c) does not obligate the Referral Source to purchase, use, recommend or arrange
for the use of any products or services of the Company or any of its
Subsidiaries; and

(ii) the Company and each of its Subsidiaries have implemented policies and
procedures to monitor, collect, and report any payments or transfers of value to
certain healthcare providers and teaching hospitals, in accordance, in all
material respects, with industry standards and the Affordable Care Act of 2010
and the Physician Payments Sunshine Act and their implementing regulations and
state disclosure and transparency laws.

Section 3.10 Conflicts.

Neither the execution and delivery of any of this Agreement or the other
Transaction Documents to which the Company is a party nor the performance or
consummation of the transactions contemplated hereby or thereby will:
(a) contravene, conflict with, result in a breach or violation of, constitute a
default under, or accelerate the performance provided by, in any material
respects any provisions of: (i) any law, rule, ordinance or regulation of any
Governmental Authority, or any judgment, order, writ, decree, permit or license
of any Governmental Authority, to which the Company or its Subsidiaries or any
of their respective assets or properties may be

 

31



--------------------------------------------------------------------------------

subject or bound; or (ii) any contract, agreement, commitment or instrument to
which the Company or its Subsidiaries is a party or by which the Company or its
Subsidiaries or any of their respective assets or properties is bound or
committed; (b) contravene, conflict with or result in a breach or violation of
any provisions of the articles or certificate of incorporation or bylaws (or
other organizational or constitutional documents) of the Company or its
Subsidiaries; (c) except for the filing of the UCC Financing Statements required
hereunder and filings with the United States Patent and Trademark Office,
require any notification to, filing with, or consent of, any Person or
Governmental Authority, except such consents that are obtained on or prior to
the Effective Date; (d) give rise to any right of termination, cancellation or
acceleration of any right or obligation of the Company, its Subsidiaries or any
other Person or to a loss of any benefit relating to the Included Product
Revenues or the Assigned Interests; or (e) other than pursuant to the Security
Agreement or any other Transaction Document, result in the creation or
imposition of any Lien on the Collateral, except, in the case of the foregoing
clauses (a), (c) or (d), for any such breaches, defaults or other occurrences
that would not, individually or in the aggregate, be material.

Section 3.11 Subordination.

Subject to the Intercreditor Agreement, the claims and rights of Purchaser
created by any Transaction Document in and to the Assigned Interests are not and
shall not be contractually subordinated in right of payment to any creditor of
the Company or any other Person.

Section 3.12 Intellectual Property.

(a) Schedule 3.12(a) of the Disclosure Letter sets forth an accurate, true and
complete list of all (i) Material Patents and the expected expiration date of
each issued Material Patent as of the Effective Date (which expiration date may
be extended in a jurisdiction by patent term and/or marketing extensions,
depending on whether the jurisdiction offers such extensions for which the
Product is eligible), (ii) trade names, registered trademarks, registered
service marks, applications for trademark registration or service mark
registration, common law trademarks, trade dress, and logos, (iii) registered
copyrights, and applications for copyright registration, (iv) business names,
domain name registrations and websites, social media account names and handles
and (v) designs, design registrations, design registration applications, in each
case with respect to clauses (i), (ii), (iii), (iv) and (v) above in this
subsection (a) that the Company Controls and which are necessary to make, have
made, use, import, export, Develop, manufacture or Commercialize the Product.
For each item of Intellectual Property listed on Schedule 3.12(a) of the
Disclosure Letter, the Company has identified (x) the owner, (y) the countries
in which such listed item is patented or registered or in which an application
for Patent or registration is pending, as applicable and (z) the application
number, the Patent number or registration number. To the Knowledge of the
Company, except as disclosed therein, each issued Patent, copyright, design,
trademark or other application and registration listed on Schedule 3.12(a) of
the Disclosure Letter is subsisting, is valid and/or enforceable and none has
lapsed, expired, been cancelled or become abandoned in any material respect
(other than in the ordinary course of prosecution with a reasonable substitute
therefor).

(b) Neither the Company nor any of its Affiliates has received any opinion,
whether preliminary in nature or qualified in any manner, which concludes that a
challenge to the validity or enforceability of any of the Materials Patents may
succeed.

 

32



--------------------------------------------------------------------------------

(c) Except for Material Patents Controlled by the Company and set forth on
Schedule 3.12(a) of the Disclosure Letter, to the Knowledge of the Company, no
other Patents are necessary to make, have made, use, import, Develop,
manufacture or Commercialize the Product in the form of the Product existing as
of the Effective Date for any indication including for the treatment of
metastatic breast cancer. To the Knowledge of the Company, the use, manufacture,
Development, import, export, distribution or Commercialization of the Product in
the form of the Product existing as of the Effective Date for the treatment of
metastatic breast cancer does not infringe any issued patents owned by a Third
Party.

(d) The Company has the full right, power and authority to grant all of the
rights and interests granted to Purchaser in this Agreement.

(e) There are no unpaid maintenance, annuity or renewal fees currently overdue
for any of the Material Patents (other than any of the In-Licensed Patents) by
the Company or its Affiliates, and to the Knowledge of the Company, there are no
unpaid maintenance, annuity or renewal fees currently overdue for any of the
In-Licensed Patents.

(f) To the Knowledge of the Company, no Intellectual Property that is material
to or necessary for the Development or Commercialization of the Product and that
is owned by the Company or its Affiliates is subject to or may be subject to a
claim of ownership by any Third Party.

(g) To the Knowledge of the Company, the Material Patents have been diligently
prosecuted in accordance with applicable Law. To the Knowledge of the Company,
each individual involved in the filing and prosecution of the Material Patents,
including the named inventors of the Material Patents, has complied in all
material respects with all applicable duties of candor and good faith in dealing
with the USPTO in connection with the filing and prosecution of the Material
Patents.

(h) There is, and has been, no pending, decided or settled opposition,
interference proceeding, reexamination proceeding, inter partes review
proceeding, cancellation proceeding, injunction, claim, lawsuit, declaratory
judgment, administrative post-grant review proceeding, other administrative or
judicial proceeding, hearing, investigation, complaint, arbitration, mediation,
International Trade Commission investigation, decree, or any other filed claim
(collectively referred to hereinafter as “Disputes”) related to any of the
Material Patents owned by the Company or its Affiliates, nor, to the Knowledge
of the Company, has any such Dispute been threatened in writing challenging the
legality, validity, enforceability or ownership of any Material Patents owned by
the Company or its Affiliates. To the Knowledge of the Company, there is, and
has been, no pending, decided or settled Disputes related to any of the
In-Licensed Patents, nor, to the Knowledge of the Company, has any such Dispute
been threatened challenging the legality, validity, enforceability or ownership
of any In-Licensed Patents. Company has not received any written notice or claim
of any such Dispute as pertaining to the Product and neither the Company nor its
Subsidiaries or its Affiliates has sent any notice of any such Dispute to a
Third Party. The Company is not subject to any outstanding injunction, judgment,
order, decree, ruling, charge, settlement or other disposition of Dispute which
relates to the Product or the Material Patents.

 

33



--------------------------------------------------------------------------------

(i) There is, and has been, no pending, decided or settled Disputes (i) that
allege or alleged in writing that the Company or any of its Affiliates is
infringing, misappropriating, diluting, or otherwise violating any intellectual
property of another Person in relation to any Product Development or
Commercialization Activities performed by the Company or its Affiliates,
(ii) that allege or alleged in writing, that the Product infringes any
intellectual property of another Person or contains any intellectual property
misappropriated from another Person, or (iii) to the Knowledge of the Company,
that seeks or sought to limit or challenge the validity, enforceability,
ownership, or use by or on behalf of the Company and its Affiliates of any
Intellectual Property in respect of the Product. To the Knowledge of the
Company, no Person is engaging or has engaged in any activity that infringes
upon, misappropriates or otherwise violates any Intellectual Property material
to the use, manufacture, Development or Commercialization of the Product with
respect to any product or service that is competitive with the Development or
Commercialization (or expected Development or Commercialization) of the Product.

(j) There is no pending, or to the Knowledge of the Company threatened, action,
suit, or proceeding, or any investigation or claim by any Governmental Authority
to which the Company is a party relating to the Product (i) that would be the
subject of a claim for indemnification by any Person or Third Party under any
agreement, or (ii) that the Development, Commercialization or distribution of
the Product in the United States by the Company or its Affiliates does or will
infringe on any issued patent of any other Person.

(k) The Company and its Affiliates have taken commercially reasonable actions,
measures and precautions to protect, preserve and maintain (i) the
confidentiality of all trade secret Intellectual Property that each owns, as
applicable, and (ii) the validity of all Intellectual Property related to the
Product.

Section 3.13 Regulatory Approval.

(a) As of the Effective Date, the Company (or a Licensee of the Company, as
applicable) is the sole and exclusive owner of all pending investigational new
drug applications and NDAs for to the Product. There has not been any Regulatory
Approval of the Product in any country by the Company or any Third Party for the
Product.

(b) The Company and its Subsidiaries and its Affiliates have made available to
Purchaser any written reports or other written communications received from a
Governmental Authority that would indicate that any Regulatory Agency (A) is
likely to revise or revoke any current Regulatory Approval granted by any
Regulatory Agency with respect to the Product, if applicable, (B) is likely to
reject any Regulatory Approval by any Regulatory Agency with respect to the
Product, including any submissions related thereto, or (C) is likely to pursue
any material compliance actions against the Company for any matters related to
the Product or the Development or Commercialization thereof.

(c) Neither the Company nor its Subsidiaries or its Affiliates has received any
notice of (i) proceedings relating to the revocation, suspension, termination or
modification of any Regulatory Approvals or (ii) rejection of any Regulatory
Approval by any Regulatory Agency, including of any submissions related thereto.

 

34



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 3.13 of the Disclosure Letter, the Company
and its Subsidiaries and its Affiliates are in material compliance with, and
have materially complied with, all applicable federal, state, local and foreign
Laws, rules, regulations, standards, orders and decrees governing its business,
including all regulations promulgated by each Regulatory Agency; the Company and
its Subsidiaries and its Affiliates have not received any notice citing action
or inaction by any of them that would constitute any material non-compliance
with any applicable federal, state, local and foreign Laws, rules, regulations,
or standards; and to the Knowledge of the Company, no material prospective
change in any applicable federal, state, local or foreign laws, rules,
regulations or standards has been adopted that which, when made effective, would
result in any material non-compliance by the Company or its Subsidiaries or its
Affiliates.

Section 3.14 Material Contracts.

Except as set forth on Schedule 3.14 to the Disclosure Letter, neither the
Company nor its Subsidiaries is in material breach of or in material default
under any Material Contract. To the Knowledge of the Company, nothing has
occurred and no condition exists that would permit any other party thereto to
terminate any Material Contract. Neither the Company nor its Subsidiaries has
received any notice or, to the Knowledge of the Company, any threat of
termination of any such Material Contract. To the Knowledge of the Company, no
other party to a Material Contract is in breach of or in default under such
Material Contract. All Material Contracts are valid and binding on the Company
or its Subsidiaries and, to the Knowledge of the Company, on each other party
thereto, and are in full force and effect.

Section 3.15 Broker’s Fees.

The Company and its Subsidiaries have not taken any action that would entitle
any Person to any commission or broker’s fee in connection with this Agreement
except fees, commissions and expenses to be paid to Ladenburg Thalmann & Co.
Inc.

Section 3.16 Pension Matters.

Schedule 3.16 sets forth, as of the Effective Date, a complete and correct list
of, and that separately identifies, (i) all Title IV Plans, (ii) all
Multiemployer Plans and (iii) all material Benefit Plans. Each Benefit Plan, and
each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Laws so qualifies. Except for those that
could not, in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Laws, (y) there are no existing or
pending (or to the knowledge of the Company or any of its Subsidiaries,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which the Company or any Subsidiary thereof incurs
or otherwise has or could have an obligation or any liability or claim and
(z) no ERISA Event is reasonably expected to occur. The Company and each of its
ERISA Affiliates has met all applicable requirements under the ERISA Funding
Rules with respect to each Title IV Plan, and no waiver of the minimum funding
standards under the ERISA Funding Rules has been applied for or obtained. As of
the most recent valuation date for any Title IV Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
sixty percent (60%), and neither the Company nor any of its ERISA Affiliates
knows of any facts or

 

35



--------------------------------------------------------------------------------

circumstances that could reasonably be expected to cause the funding target
attainment percentage to fall below sixty percent (60%) as of the most recent
valuation date. As of the Effective Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding. No ERISA Affiliate would have any Withdrawal Liability as a
result of a complete withdrawal from any Multiemployer Plan on the date this
representation is made.

Section 3.17 Indebtedness and Liens.

Set forth on Schedule 3.17(a) is a complete and correct list of all Indebtedness
of the Company and each of its Subsidiaries (other than intercompany
indebtedness) outstanding as of the Effective Date. Set forth on Schedule
3.17(b) is a complete and correct list of all Liens granted by the Company and
each of its Subsidiaries with respect to their respective property and
outstanding as of the Effective Date.

Section 3.18 Compliance of the Product.

(a) The Company or its Affiliates possess all Permits, including Regulatory
Approvals from the FDA and other Governmental Authorities required for the
conduct of their business as currently conducted and all such Permits are in
full force and effect.

(b) Except as set forth on Schedule 3.18(b), neither the Company nor its
Affiliates have received any written communication from any Governmental
Authority regarding any failure to materially comply with any Laws, including
any terms or requirements of any Regulatory Approval and, to the Knowledge of
the Company, there are no facts or circumstances that are reasonably likely to
give rise to any revocation, withdrawal, suspension, cancellation, material
limitation, termination or adverse modification of any Regulatory Approval.

(c) None of the officers, directors, employees or Affiliates of the Company or
any Subsidiary or any agent or consultant involved in any NDA for the Product,
has been convicted of any crime or engaged in any conduct for which debarment is
authorized by 21 U.S.C. Section 335a nor, to the Knowledge of the Company, are
any debarment proceedings or investigations pending or threatened against the
Company or any Subsidiary or any of their respective officers, employees or
agents.

(d) None of the officers or directors, employees or Affiliates of the Company or
any Subsidiary or any agent or consultant has, in their capacity as such,
(i) made an untrue statement of material fact or fraudulent statement to any
Regulatory Agency or failed to disclose a material fact required to be disclosed
to a Regulatory Agency; or (ii) committed an act, made a statement, or failed to
make a statement that would provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” set forth in 56 Fed. Regulation 46191 (September 10, 1991).

(e) All applications, notifications, submissions, information, claims, reports
and statistics and other data and conclusions derived therefrom, utilized as the
basis for or submitted in connection with any and all requests for a Regulatory
Approval from the FDA or other Governmental Authority relating to the Company or
any Subsidiary, their business

 

36



--------------------------------------------------------------------------------

operations and the Product, when submitted to the FDA or other Governmental
Authority were to the Knowledge of the Company true, complete and correct in all
material respects as of the date of submission or any necessary or required
updates, changes, corrections or modifications to such applications,
submissions, information and data have been submitted to the FDA or other
Governmental Authority.

(f) Except as set forth on Schedule 3.18(f), all preclinical and clinical trials
conducted by or on behalf of the Company and its Subsidiaries, that have been
submitted to any Governmental Authority, including the FDA and its counterparts
worldwide, in connection with any request for a Regulatory Approval, are being
or have been conducted in compliance in all material respects with the required
experimental protocols and applicable Laws.

(g) The Product has, since March 30, 2020, been manufactured, transported,
stored and handled in all material respects in accordance with current good
manufacturing practices applicable from time to time and applicable Laws.

(h) Neither the Company nor any Subsidiary has received any written notice that
any Governmental Authority, including the FDA, the Office of the Inspector
General of HHS or the United States Department of Justice has commenced or
threatened to initiate any action against the Company or any of its Affiliates,
any material action to enjoin the Company or any of its Subsidiaries, its
officers, directors, employees, agents and Affiliates, from conducting its
business at any facility owned or used by it or for any material civil penalty,
injunction, seizure or criminal action.

(i) Neither the Company nor any Affiliate of the Company has received from the
FDA, since March 30, 2020, a Warning Letter, Form FDA-483, “Untitled Letter,” or
similar written correspondence or notice alleging violations of Laws and
regulations enforced by the FDA, or any comparable correspondence from any other
Governmental Authority with regard to the Product or the manufacture,
processing, packaging or holding thereof.

(j) Since March 30, 2020, (A) there have been no Safety Notices, (B) there are
no unresolved material product complaints with respect to the Product, and
(C) there are no facts that, to Knowledge of the Company, would be reasonably
likely to result in (1) a material Safety Notice with respect to the Product for
use in metastatic breast cancer, (2) a material change being required for any
existing labeling of the Product for use in metastatic breast cancer, or (3) a
termination or suspension of marketing of the Product for use in metastatic
breast cancer.

(k) The Company has provided to the Purchaser prior to the date hereof in a data
room available to the Purchaser true, correct and complete copies of all copies
of all material written correspondence and other material written communication
from the FDA or any other regulatory body to the Company that relate to the
Product.

(l) Since March 30, 2020, the operation of the business of the Company and its
Affiliates with respect to the Product, including the manufacture, import,
marketing, promotion, sale, labeling, and distribution of the Product, has been
in compliance with all Permits and applicable Laws.

 

37



--------------------------------------------------------------------------------

(m) Without limiting the generality of Section 3.18(a) above, with respect to
the Product, as of the date hereof, neither the Company nor any Affiliate of the
Company has received any written notice from any applicable Governmental
Authority, including the FDA, that such Governmental Authority is conducting an
investigation or review of (A) the Company and its Affiliates’ (or any third
party contractors therefor) manufacturing facilities and processes for
manufacturing the Product or the marketing and sales of the Product, in each
case which have identified any material deficiencies or violations of Laws or
the Permits related to the manufacture, marketing and/or sales of the Product,
or (B) any Regulatory Approval that would result in a revocation or withdrawal
of such Regulatory Approval, or any submission for Regulatory Approval that
would result in a rejection of such Regulatory Approval, nor has any such
Governmental Authority issued any order or recommendation stating that the
Development, testing, manufacturing, marketing or sales of the Product by the
Company and its Subsidiaries should cease or that the Product for use in
metastatic breast cancer should be withdrawn from the marketplace.

(n) Neither the Company nor any Affiliate of the Company has experienced any
significant failures in the manufacturing of the Product (i.e. a manufacturing
failure that would make the establishment or maintenance of a commercial
manufacturing process sufficient for Commercialization of the Product
technically infeasible or cost prohibitive.

Section 3.19 Data Privacy.

The Company has not experienced any material breach of security of unauthorized
access by third parties of any personally identifiable information from any
individuals, including, without limitation, any customers, prospective customers
employees and/or other Third Parties that is in its possession, custody, or
control.

Section 3.20 Taxes.

The Company and each of its Subsidiaries has timely filed or caused to be filed
all income and other Tax Returns and reports required to have been filed and has
paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) to
the extent that the failure to do so would not reasonably be expected to have an
Material Adverse Effect.

Section 3.21 Full Disclosure.

None of the reports, financial statements, certificates or other written
information furnished by or on behalf of the Company or any of its Subsidiaries
to the Purchaser in connection with the negotiation of this Agreement and the
other Transaction Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided

 

38



--------------------------------------------------------------------------------

that, with respect to projected financial information, the Company represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time, and it being understood that such
projected financial information and all other forward looking information are
not to be viewed as facts and that actual results during the period or periods
covered thereby may differ from such projected results and that the differences
may be material.

Section 3.22 OFAC; Anti-Terrorism Laws.

(a) Neither the Company nor any of its Subsidiaries or Affiliates is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the Anti-Terrorism Laws.

(b) Neither the Company nor any of its Subsidiaries or Affiliates, nor, to the
Knowledge of the Company, any of their respective directors, officers, or
employees (i) is currently the target of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction in violation of Sanctions,
or (iii) is or has been (within the previous five (5) years) engaged in any
transaction with, or for the benefit of, any Person who is now or was then the
target of Sanctions or who is located, organized or residing in any Designated
Jurisdiction, in violation of Sanctions. None of the proceeds received from
Purchaser have been or will be used, directly or, to the Knowledge of the
Company, indirectly, to lend, contribute or provide to, or has been or will be
otherwise made available for the purpose of funding, any activity or business in
any Designated Jurisdiction in violation of Sanctions or for the purpose of
funding any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, in violation
of Sanctions, or in any other manner that will result in any violation by any
party to this Agreement of Sanctions.

Section 3.23 Anti-Corruption.

Neither the Company nor any of its Subsidiaries or Affiliates, nor, to the
Knowledge of the Company, any of their respective directors, officers or
employees, directly or, to the knowledge of the Company, indirectly, has
(i) materially violated or is in material violation of any applicable
anti-corruption Law, or (ii) made, offered to make, promised to make or
authorized the payment or giving of, directly or, to the knowledge of the
Company, indirectly, any Prohibited Payment.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to the Company the following:

Section 4.01 Organization.

Purchaser is an exempted limited partnership formed and validly existing under
the laws of the Cayman Islands.

 

39



--------------------------------------------------------------------------------

Section 4.02 Authorization.

Purchaser has all necessary power and authority to enter into, execute and
deliver the Transaction Documents and to perform all of the obligations to be
performed by it hereunder and thereunder and to consummate the transactions
contemplated hereunder and thereunder. The Transaction Documents have been duly
authorized, executed and delivered by Purchaser and each Transaction Document
constitutes the valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with their respective terms, subject, as to enforcement
of remedies, to bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally or general equitable principles.

Section 4.03 Broker’s Fees.

Purchaser has not taken any action that would entitle any Person to any
commission or broker’s fee in connection with the transactions contemplated by
the Transaction Documents.

Section 4.04 Conflicts.

Neither the execution and delivery of this Agreement or any other Transaction
Document to which Purchaser is a party nor the performance or consummation of
the transactions contemplated hereby or thereby will: (a) contravene, conflict
with, result in a breach or violation of, constitute a default under, or
accelerate the performance provided by, in any material respects any provisions
of: (i) any law, rule or regulation of any Governmental Authority, or any
judgment, order, writ, decree, permit or license of any Governmental Authority,
to which Purchaser or any of its assets or properties may be subject or bound;
or (ii) any contract, agreement, commitment or instrument to which Purchaser is
a party or by which Purchaser or any of its assets or properties is bound or
committed; (b) contravene, conflict with or result in a breach or violation of
any provisions of the organizational or constitutional documents of Purchaser;
or (c) require any notification to, filing with, or consent of, any Person or
Governmental Authority, except, in the case of the foregoing clauses (a) or (c),
for any such breaches, defaults or other occurrences that would not,
individually or in the aggregate, have a material adverse effect on the ability
of Purchaser to perform any of its obligations under the Transaction Documents.

ARTICLE V

COVENANTS

From the date hereof through and including the end of the Revenue Interest
Period, the following covenants shall apply:

Section 5.01 Access; Information.

(a) License Notices. Subject to any applicable confidentiality restrictions, the
Company shall promptly provide Purchaser with copies of any written notices of
material breach or default received or given by the Company under any Material
Contract, and to the extent the Company is barred from providing Purchaser with
copies of such notices due to any applicable confidentiality restrictions, the
Company shall inform Purchaser of the existence of such notice. The Company
shall promptly notify Purchaser of any breaches or alleged breaches under any
Material Contracts and of any other events with respect to any Material Contract
or the subject matter thereof which would reasonably be expected to have a
Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

(b) Litigation or Investigations. The Company shall promptly notify Purchaser of
(i) any action, suit, claim, cause of action, proceeding or investigation
pending or, to the Knowledge of the Company, threatened in writing against the
Company or its Subsidiaries, or (ii) proceeding or inquiry of any Governmental
Authority pending or, to the Knowledge of the Company, threatened in writing
against the Company, in each case that is related to any Material Contract, the
Product, the Material Patents or any Transaction Document, in each case, that
would reasonably be expected to result in a Material Adverse Effect.

(c) Maintenance of Books and Records. The Company shall keep and maintain, or
cause to be kept and maintained, at all times full and accurate books of account
and records adequate to correctly reflect all payments paid and/or payable with
respect to the Included Product Revenues and Assigned Interests for three
(3) years from the year of creation of such records.

(d) Inspection Rights. Purchaser shall have the right to designate a Third Party
independent public accounting firm (the “Purchaser Representative”) to visit the
Company and its Subsidiaries’ offices and properties where the Company and its
Subsidiaries keep and maintain their books and records relating or pertaining to
the Included Product Revenues, the Assigned Interests and the Revenue Interest
Payments payable hereunder for purposes of conducting an audit of such books and
records, and to inspect and audit such books and records. Any such audit or
inspection must (i) be limited to the three-year period during which the Company
is required to maintain such records, (ii) not be exercised more than once in
any calendar year, (iii) during normal business hours, and (iv) following seven
(7) Business Days’ prior written notice given by Purchaser to the Company;
provided that clauses (ii), (iii) and (iv) above shall not apply if a Put Option
Event has occurred and is continuing. In connection with any such audit, the
Company will provide such Purchaser’s Representative reasonable access to such
books and records maintained by Company, and shall permit the Purchaser
Representatives to discuss the business, operations, properties and financial
and other condition of the Company or any of its Subsidiaries including, but not
limited to, matters relating or pertaining to the Included Product Revenues, the
Assigned Interests and the Revenue Interest Payments payable hereunder with
officers of the Company and with the Company’s independent certified public
accountants, in all cases solely to verify the accuracy of the Quarterly Reports
provided under Section 5.01(f) and related payments due under this Agreement.
Without limiting the foregoing, prior to any audit under this Section, the
Purchaser Representative shall enter into a written confidentiality agreement
with Company that (A) limits the use of the Company’s records to the
verification purpose described in this Section; (B) limits the information that
the Purchaser Representative may disclose to Purchaser to information required
for Purchaser to understand the payments due and paid and any discrepancies; and
(C) prohibits the disclosure of any information contained in such records to any
other Third Party for any purpose. The Parties agree that all information
subject to review under Section 5.01(d) or provided by the Purchaser’s
Representative to Company is Company’s Confidential Information, and Purchaser
shall not use any such information for any purpose that is not germane to this
Section 5.01(d).

(e) Resolution; Audit Costs. Any audit under Section 5.01(d) shall be at
Purchaser’s expense; provided, however, in the event that as a result of any
audit of the books and records of the Company and its Subsidiaries reveals that
the amounts paid to Purchaser hereunder for the period of such audit have been
understated by more than five percent (5%) of the amounts determined to be due
for the period subject to such audit, then the Company shall reimburse
reasonable audit fees for a given audit. Any overpayment made by the Company
shall be promptly refunded or fully creditable against amounts payable in
subsequent payment periods, at the Company’s election

 

41



--------------------------------------------------------------------------------

(f) Quarterly Reports. During the Term, the Company shall, promptly after the
end of each Fiscal Quarter of the Company (but in no event later than sixty
(60) days following the end of each Fiscal Quarters), produce and deliver to
Purchaser a Quarterly Report for such quarter, together with a certificate of
the Company, certifying that to the Knowledge of the Company (i) such Quarterly
Report is a true and complete copy and (ii) any statements and any data and
information therein prepared by the Company are true, correct and accurate in
all material respects. The Company shall use, and shall ensure that each of its
Affiliates shall use, Commercially Reasonable Efforts to include in each
contract of the Company for the Development or Commercialization of the Product
entered into on or after the Effective Date, obligations reasonably appropriate
to ensure that the counterparty to such contract shall furnish to the Company
all information necessary for the Company to comply with this Section 5.01(f)
and calculate the Included Product Revenue as set forth in this Agreement.

(g) Periodic Reports. The Company shall deliver to Purchaser the following
financial statements:

(i) Within forty-five (45) days (subject to any extensions permitted pursuant to
Rule 12b-25 under the Securities Exchange Act of 1934, as amended) after the end
of each Fiscal Quarter (other than the fourth Fiscal Quarter of any Fiscal
Year), copies of the unaudited consolidated financial statements of the Company
and its Subsidiaries for such Fiscal Quarter; and

(ii) Within ninety (90) days after the end of each Fiscal Year, copies of the
audited consolidated financial statements of the Company and its Subsidiaries
for such Fiscal Year.

It is understood and agreed that documents required to be delivered pursuant to
this Section 5.01(g) shall be deemed delivered on the date that such documents
are publicly available on “EDGAR.”

Section 5.02 Material Contracts.

The Company shall, and shall cause its Subsidiaries to, comply with all material
terms and conditions of and fulfill all of its obligations under all the
Material Contracts, except for such noncompliance which would not reasonably be
expected to give rise to a Material Adverse Effect.

Section 5.03 Public Announcement.

Except as required by law or any Governmental Authority (including the
Securities and Exchange Commission) or except with the prior written consent of
the other party (which consent shall not be unreasonably withheld), no party
shall issue any press release or make any other public disclosure with respect
to the transactions contemplated by this Agreement or any other Transaction
Document; provided, however, that the Company and Purchaser may jointly prepare

 

42



--------------------------------------------------------------------------------

a press release for dissemination promptly following the Effective Date and the
Funding Date and the Company may file a current report on Form 8-K (or any other
public announcement using substantially the same text as the press release or
Form 8-K) with respect to the transactions contemplated by this Agreement.

Section 5.04 Efforts; Further Assurance.

(a) Subject to the terms and conditions of this Agreement, Purchaser and the
Company agree to execute and deliver such other documents, certificates,
agreements and other writings (including any financing statement filings
requested by Purchaser) and to take such other actions as may be reasonably
necessary in order to consummate or implement expeditiously the transactions
contemplated by this Agreement and any other Transaction Document and to vest in
Purchaser good, valid and marketable rights and interests in and to the Assigned
Interests free and clear of all Liens, except for Permitted Liens.

(b) Purchaser and the Company shall cooperate and provide assistance as
reasonably requested by the other party in connection with any Third Party
litigation, arbitration or other Third Party proceeding (whether threatened,
existing, initiated, or contemplated prior to, on or after the date hereof) to
which any party hereto or any of its officers, directors, shareholders, agents
or employees is or may become a party or is or may become otherwise directly or
indirectly affected or as to which any such Persons have a direct or indirect
interests, in each case relating to this Agreement, any other Transaction
Document, the Assigned Interests or any other Collateral, or the transactions
described herein or therein.

Section 5.05 Put Option; Call Option.

(a) Put Option.

(i) In the event that a Put Option Event shall occur at any time during the
period from the Funding Date to and including the end of the Term, Purchaser
shall have the right, but not the obligation (the “Put Option”), exercisable
within sixty (60) days after the earlier of the occurrence of a Put Option Event
or Purchaser’s receipt of written notice from the Company of a Put Option Event
(a “Put Option Trigger”) to require the Company to repurchase from Purchaser the
Assigned Interests at the Put/Call Price; provided that during the occurrence
and continuation of (x) a Bankruptcy Event or (y) a Put Option Event described
in clause (d)(i) of the definition thereof, the Put Option shall, in each case,
be exercisable immediately and for so long as such Put Option Event continues by
the Purchaser. In the event Purchaser elects to exercise its Put Option,
Purchaser shall deliver written notice to the Company specifying the closing
date which date shall be forty-five (45) days from the Put Option Trigger (or
such earlier date as the Purchaser and the Company may agree, the “Put Option
Closing Date”), which notice must be given within sixty (60) days of the Put
Option Trigger. Failure to provide notice by such times will be deemed an
irrevocable waiver of the right to exercise the Put Option. On the Put Option
Closing Date, the Company shall repurchase from Purchaser the Assigned Interests
at the Put/Call Price in cash, the payment of which shall be made by wire
transfer of immediately available funds to the account designated by Purchaser.
Notwithstanding anything to the contrary contained herein, immediately upon the
occurrence of a Bankruptcy Event,

 

43



--------------------------------------------------------------------------------

Purchaser shall be deemed to have automatically and simultaneously elected to
have the Company repurchase from Purchaser the Assigned Interests for the
Put/Call Price in cash and the Put/Call Price shall be immediately due and
payable without any further action or notice by any party.

(ii) If a Put Option Event shall have occurred and be continuing, and the
Company fails to pay, when and as required to be paid under this Section 5.05,
the Purchaser may, with or without notice, (i) declare all or any portion of the
Obligations to be forthwith due and payable without presentment, demand, protest
or further notice of any kind, all of which are expressly waived by the Company;
and (ii) exercise any rights and remedies provided to the Purchaser under any
Transaction Document and/or pursuant to any applicable Laws or in equity,
including all remedies provided under the UCC.

(b) Call Option. At any time after the second anniversary of the Effective Date,
the Company shall have the right, but not the obligation (the “Call Option”),
exercisable upon ten (10) days’ written notice to Purchaser, to repurchase the
Assigned Interests from Purchaser at a repurchase price equal to the Put/Call
Price. In order to exercise the Call Option, the Company shall deliver written
notice to Purchaser of its election to so repurchase the Assigned Interests not
less than ten (10) days prior to the proposed closing date (the “Call Closing
Date”); provided, however, that such notice may state that it is conditioned
upon the effectiveness of any financing transaction or one or more other events
specified therein (including the occurrence of a Change of Control), in which
case such notice may be revoked by the Company (by notice to Purchaser on or
prior to the specified effective date) if such condition is not satisfied. On
the Call Closing Date, the Company shall repurchase from Purchaser the Assigned
Interests at the Put/Call Price, the payment of which shall be made by wire
transfer of immediately available funds to the account designated by Purchaser.
Immediately upon exercise by the Company of the Call Option and the payment by
the Company to Purchaser of the Put/Call Price, Purchaser shall be deemed to
have automatically assigned to the Company all right, title, and interest in and
to the Assigned Interest.

(c) Put/Call Payment Prior to Funding Date. It is understood and agreed that the
Put/Call Price prior to the Funding Date shall be deemed to be zero.

(d) Obligations of Purchaser. In connection with the consummation of a
repurchase of the Assigned Interests pursuant to the Put Option or the Call
Option, Purchaser agrees that it will (i) promptly but no later than three
(3) Business Days after any request therefor execute and deliver to the Company
such releases, discharges, UCC termination statements and other documents as may
be necessary to release and/or discharge Purchaser’s Lien on the Collateral and
otherwise give effect to such repurchase and (ii) take such other actions or
provide such other assistance as may be necessary or as reasonably requested by
the Company to give effect to such repurchase.

Section 5.06 Intellectual Property.

(a) Without limiting the Company’s obligations under Section 5.02, the Company
shall, at its sole expense, either directly or by causing Hanmi or any Licensee
to do so, take such actions (including taking legal action to specifically
enforce the applicable terms of any Hanmi License Agreement or License
Agreement), to prepare, execute, deliver and file any and all agreements,
documents or instruments which are necessary to diligently prosecute and
maintain

 

44



--------------------------------------------------------------------------------

the Material Patents consistent with prudent business practice. Except to the
extent not permitted under the terms of the Hanmi License Agreement or any other
License Agreement, the Company shall use reasonable efforts consistent with
sound business judgment to seek and to apply for patent term extensions,
pediatric data package exclusivity extension, supplementary protection
certificates, any functional equivalents of any of the foregoing, or similar
means of extending market exclusivity or patent protection (collectively,
“Patent Term Extensions”) for any Intellectual Property or the Product in each
territory where such items are permissible, as the case may be. The Company
shall not take any action to prosecute and maintain the Material Patents or fail
to take any action to prosecute and maintain the Material Patents, which would
reasonably be expected to result in a Material Adverse Effect. Notwithstanding
the foregoing, the Company agrees to use Commercially Reasonable Efforts to
apply any Patent Term Extension based on the Regulatory Approval of the Product
in the United States to U.S. Patent No. 7,625,926, unless otherwise approved in
writing by the Purchaser in Purchaser’s reasonable discretion, provided that
Purchaser shall not have the right to withhold any approval if U.S. Patent
No. 7,625,926 is exclusively licensed to a Licensee who is also granted the
right to control Patent Term Extensions for the Product in the U.S.

(b) In the event that the Company or the Purchaser becomes aware of any actual
or suspected infringement or invalidity claims by a Third Party related to any
activity by such Third Party that is competitive with the Commercialization of
the Product or any claim of invalidity by any Third party directed to any
Intellectual Property that is material to or necessary for the Commercialization
of the Product, including the Material Patents, then promptly following the
Company or the Purchaser, respectively, becoming aware of such actual or
suspected infringement or invalidity claim, the Company or the Purchaser,
respectively, shall inform the other party hereto of such actual or suspected
infringement or invalidity claim and shall, in addition to such notice, provide
to the other party any material information within such party’s possession
pertaining thereto (which may be subject to agreement necessary to protect
privilege, confidentiality and the like with respect to such information). The
Company shall use Commercially Reasonable Efforts to defend or assert the
Intellectual Property, including the Material Patents against such infringement
or interference by any other Persons marketing or commercializing any product
that is directly competitive with the Product, and against any claims of
invalidity or unenforceability of the Intellectual Property, including the
Material Patents, in the Major Countries (including, by bringing any legal
action for infringement or defending any counterclaim of invalidity or action of
a Third Party for declaratory judgment of non-infringement or non-interference).
The Company will keep the Purchaser reasonably informed with respect to the
status of any such enforcement and/or defense of the Intellectual Property as
the Purchaser may, from time to time, reasonably request. The Company shall not,
and shall use its Commercially Reasonable Efforts to cause any Licensee not to,
disclaim or abandon, or fail to take any action necessary to prevent the
disclaimer or abandonment of, the Intellectual Property, including the Material
Patents, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

(c) In the event that the Company becomes aware that the Product infringes or
violates any Third Party intellectual property, the Company shall, in the
exercise of its reasonable business discretion, use Commercially Reasonable
Efforts to attempt to secure the right to use such Intellectual Property on
behalf of itself and any affected Licensee, as applicable, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect and all reasonable costs and amounts associated with obtaining
any such license would be without any reduction in the Assigned Interests, if
and as applicable.

 

45



--------------------------------------------------------------------------------

(d) [reserved].

(e) In no event shall (i) the Company or any of its Affiliates assign, sell,
transfer, license (other than pursuant to a Permitted Licensing Agreement) or
otherwise encumber any of the Intellectual Property, and for certainty, the
Platform Intellectual Property (other than Permitted Liens), or (ii) the Company
delegate any of the Company’s duties with respect to the In-Licensed Patents, in
each case if such assignment, sale, transfer, other encumbrance or delegation
would reasonably be expected to result in a Material Adverse Effect, without the
prior written consent of the Purchaser.

Section 5.07 Protective Covenants. The Company shall not, without the prior
written consent of the Purchaser:

(a) Forgive, release or compromise any amount owed to the Company or its
Subsidiaries or its Affiliates and relating to the Assigned Interests outside
the ordinary course of business;

(b) Waive, amend, cancel or terminate (other than expiration in accordance with
its terms), exercise or fail to exercise, any of its material rights
constituting or relating to the Included Product Revenues outside the ordinary
course of business;

(c) Amend, modify, restate, cancel, supplement, terminate (other than expiration
in accordance with its terms), waive any material provision, or enter into any
Material Contract or any other agreement, or grant any related consent
thereunder, or agree to do any of the foregoing, including, entering into any
agreement with any Person under the provisions of such Material Contract, (in
each case) if such action would result in a reduction of any royalty rate,
distribution split or other sales based payments, up-front payment or milestone
payment to the Company thereunder in respect of the Product; provided, that this
clause (c) shall not apply to any Permitted Licensing Transaction (including any
a co-distribution or co-promotion agreement for the Product entered into in
connection with any Permitted Licensing Transaction); or

(d) Incur or assume any Indebtedness, except for Permitted Indebtedness.

Section 5.08 Notice.

(a) The Company shall provide Purchaser with written notice as promptly as
practicable (and in any event within ten (10) Business Days) after becoming
aware of any of the following:

(i) any material breach or default by the Company of any covenant, agreement or
other provision of this Agreement, or any other Transaction Document;

(ii) any representation or warranty made by the Company in any of the
Transaction Documents or in any certificate delivered to Purchaser pursuant
hereto shall

 

46



--------------------------------------------------------------------------------

prove to be untrue, inaccurate or incomplete in any material respect on the date
as of which made;

(iii) the occurrence of a Put Option Event;

(iv) the occurrence of any material default or event of default under any
Permitted Indebtedness;

(v) the termination of any Material Contract other than upon its scheduled
termination date;

(vi) the occurrence of any event(s) or the existence of any circumstance(s)
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect;

(vii) the occurrence of any event or the existence of any circumstance that
(with or without notice or lapse of time, or both) would result in or serve as a
basis for any, action, suit or proceeding, or any investigation or claim, or the
receipt of any written notice of the foregoing, that (a) claims that the
manufacture, use, marketing, sale, offer for sale, importation or distribution
of the Product as currently contemplated infringes on any Patent or other
intellectual property rights of any other Person or constitutes misappropriation
of any other Person’s trade secrets or other intellectual property rights,
(b) otherwise involves the Product, or (c) involves the transactions
contemplated by the Transaction Documents or the Assigned Interests; or

(viii) (i) the intention of any ERISA Affiliate to file any notice of intent to
terminate any Title IV Plan, and a copy of such notice and (ii) the filing by
any ERISA Affiliate of a request for a minimum funding waiver under Section 412
of the Code with respect to any Title IV Plan or Multiemployer Plan, in each
case in writing and in reasonable detail (including a description of any action
that any ERISA Affiliate proposes to take with respect thereto, together with a
copy of any notice filed with the PBGC or the IRS pertaining thereto).

(b) The Company shall provide Purchaser with written notice as promptly as
practicable and in any event within ten (10) Business Days prior to the
occurrence of a Change of Control.

Section 5.09 Use of Proceeds.

The Company shall use proceeds received from Purchaser in support of the
Development and Commercialization of the Product and for other general corporate
purposes.

Section 5.10 Taxes.

(a) Company Filings. The Company shall timely file (taking into account all
extensions of due dates) all income and other material Tax Returns required to
be filed by it and will pay all Taxes required to be paid with such returns,
except (i) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (ii) to the extent that
the failure to do so would not reasonably be expected to have an Material
Adverse Effect.

 

47



--------------------------------------------------------------------------------

(b) IRS Forms. Purchaser shall deliver to the Company a properly completed IRS
Form W-9 or applicable IRS Form W-8, as appropriate, or any successor form, as
the case may be, properly completed and duly executed by Purchaser, and such
other documentation required under the Code and reasonably requested by the
Company to confirm or establish the extent to which Purchaser is or is not
subject to deduction, backup withholding or withholding of U.S. federal Tax with
respect to payments under this Agreement and Purchaser will notify the Company
reasonably in advance of any action or proposed action that would make any such
form inaccurate and will replace the inaccurate form with an accurate one. The
Company shall provide the Purchaser any reasonable assistance it may seek in
obtaining an exemption or reduced rate from, or refund of, any U.S. federal
withholding tax, if applicable. Neither party shall have any obligation to
gross-up or otherwise pay the other party any amounts with respect to source
withholding.

(c) Payments Free of Taxes. Any and all payments by or on account of the
Assigned Interests shall be made without deduction or withholding for any Taxes,
except as required by any law. If any law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable laws and, if such
Tax is an Indemnified Tax, then the sum payable by the Company shall be
increased as necessary so that after such deduction or withholding has been made
the Purchaser receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

(d) Indemnification by the Company. The Company shall reimburse and indemnify
the Purchaser, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes payable or paid by the Purchaser or required to be
withheld or deducted from a payment to the Purchaser and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by the Purchaser shall be conclusive absent manifest error.

(e) Treatment of Certain Tax Benefits. If any party to this Agreement
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.10, it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 5.10 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 5.10(e) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 5.10(e), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.10(e) the payment of which would
place the indemnified party in a less

 

48



--------------------------------------------------------------------------------

favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 5.10(e) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(f) Register. The Company, shall maintain at one of its offices in the United
States a copy of each Assigned Interest delivered to it and a register for the
recordation of the name and address of the Purchaser and principal amounts (and
stated interest) owing to the Purchaser pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company and the Purchaser shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Purchaser
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Company and the Purchaser, at any reasonable time and from
time to time upon reasonable prior written notice.

Section 5.11 Compliance with Laws and Other Obligations.

The Company will, and will cause each of its Subsidiaries to, (a) comply with
all Laws (including Anti-Terrorism Laws and Sanctions) applicable to it and its
business activities in all material respects and (b) comply in all material
respects with all Healthcare Laws and Governmental Licenses and Product
Authorizations applicable to it and its business activities. Within 60 days
after the Effective Date, the Company shall institute (if not already in effect)
and thereafter maintain in effect and enforce policies and procedures reasonably
designed to promote compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Terrorism Laws
and Sanctions.

Section 5.12 Maintenance of Properties, Etc.

The Company shall, and shall cause each of its Subsidiaries to, maintain and
preserve all of its assets and properties relating to the Product or Product
Commercialization and Development Activities, or that are otherwise necessary or
useful in the conduct of its business in good working order and condition in
accordance with the general practice of other Persons of similar character and
size, ordinary wear and tear and damage from casualty or condemnation excepted.

Section 5.13 Licenses.

The Company shall, and shall cause each of its Subsidiaries to, obtain and
maintain all Governmental Licenses necessary for the execution, delivery and
performance of the Transaction Documents, the consummation of the transactions
thereunder or the operation and conduct of its business and ownership of its
properties (including its Product Commercialization and Development Activities),
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

Section 5.14 Maintenance of Regulatory Approvals, Contracts, Etc.

With respect to the Product and all Product Commercialization and Development
Activities, the Company will (directly or indirectly), and will cause each of
its Subsidiaries (to the extent applicable) to, (i) use Commercially Reasonable
Efforts to maintain in full force and effect all Regulatory Approvals, Material
Contracts and other rights, interests or assets (whether tangible or intangible)
reasonably necessary for the operations of such Person’s business, except as
would not reasonably be expected to have a Material Adverse Effect, and
(ii) maintain in full force and effect, and pay all costs and expenses relating
to, such Regulatory Approvals, Material Contracts owned, used or controlled by
the Company or any such Subsidiary that are used in or necessary for any related
Product Commercialization and Development Activities, except as would not be
reasonably expected to have a Material Adverse Effect and (iii) promptly after
obtaining knowledge thereof, notify the Purchaser of any claim by any Person
that the conduct of the business of the Company or any of its Subsidiaries in
connection with any Product Commercialization and Development Activities, has
infringed any Intellectual Property of such Person, where such claim could
reasonably be expected to have a Material Adverse Effect.

Section 5.15 ERISA Compliance.

The Company shall comply, and shall cause each of its Subsidiaries to comply,
with the provisions of ERISA with respect to any Plans to which the Company or
such Subsidiary is a party as an employer in all material respects.

Section 5.16 Commercialization of the Product.

(a) The Company itself or through one or more Subsidiaries or Licensees, shall
use Commercially Reasonable Efforts to Develop and Commercialize the Product.
Without limiting the foregoing, the Company will use Commercially Reasonable
Efforts to prepare, execute, deliver and file any and all agreements, documents
or instruments that are necessary or desirable to secure and maintain Marketing
Authorization in the United States for the Product. The Company shall not
withdraw or abandon, or fail to take any action necessary to prevent the
withdrawal or abandonment of, Marketing Authorization in the United States for
the Product once obtained, other than to the extent that such withdrawal is
required for safety reasons or otherwise required under applicable Law. The
Company shall use Commercially Reasonable Efforts, itself or through one or more
Subsidiaries or Licensees, to Commercialize the Product in each jurisdiction in
which Marketing Authorization is obtained.

(b) The Company shall not enter into any Material Contract related to the
Product unless the Company shall have performed reasonable and customary
diligence in selecting the applicable counterparty to such Material Contract and
negotiating and agreeing to the terms of such Material Contract (or any
amendment, modification, restatement, cancellation, supplement, termination or
waiver of any of the material terms thereof). In addition, if any Material
Contract related to the Product terminates for any reason whatsoever, the
Company shall use Commercially Reasonable Efforts to enter into a replacement
Material Contract to the extent the relevant rights under such terminated
Material Contract are required for the ongoing Development and Commercialization
of the Product by the Company in accordance with its express obligations set
forth in Section 5.16(a).

 

50



--------------------------------------------------------------------------------

(c) The Company shall, and shall cause its Subsidiaries to, comply with all
material terms and conditions of and fulfill all material obligations under each
Material Contract (including, without limitation, each License Agreement)
related to the Product to which any of them is party. Upon the occurrence of a
material breach of any such Material Contract by any other party thereto where
such material breach has (or could reasonably likely to have) a material adverse
effect on the Included Product Revenue, the Company shall provide written notice
of such breach to Purchaser, describing in reasonable detail the relevant breach
and use Commercially Reasonable Efforts to seek to enforce all of its (or its
Subsidiary’s) rights and remedies thereunder.

Section 5.17 Payment of Obligations.

Each of the Company and its Subsidiaries shall pay and discharge all its
obligations and liabilities (a) prior to the date on which penalties attach
thereto, with respect to all material federal, state and other material Taxes
imposed upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Company or its
Subsidiaries and (b) as the same shall become due and payable, all lawful claims
which, if unpaid, would by Law become a Lien upon any Collateral (other than
Permitted Liens).

ARTICLE VI

TERMINATION

Section 6.01 Termination Date.

Except as provided in this Section 6.01 and in Section 6.02, this Agreement
shall terminate upon expiration of the Revenue Interest Period (the “Term”).
Subject to the Hard Cap, if any payments are required to be made by one of the
Parties hereunder after that date, this Agreement shall remain in full force and
effect until any and all such payments have been made in full, and (except as
provided in Section 6.02) solely for that purpose. In addition, this Agreement
shall terminate on the Put Option Closing Date if the Purchaser shall have
exercised the Put Option in accordance with Section 5.05(a) or on the Call
Closing Date if the Company shall have exercised the Call Option in accordance
with Section 5.05(b), in each case upon the payment of the Put/Call Price. In
addition, the Company may terminate this Agreement (x) immediately upon
Purchaser’s failure to pay the Purchase Price on the date that it is due in
accordance with Section 2.03(b) unless such failure is caused by an error or
omission of an administrative or operational nature and such payment is made
within two days of the original due date or (y) prior to the Funding Date, if a
Change of Control has occurred. In addition, the Purchaser may terminate this
Agreement if the Purchase Price Condition has not occurred by December 31, 2021.
Upon expiration or termination of this Agreement in accordance with its terms
and upon payment of any amounts due to the Purchaser hereunder, all right,
title, and interest in and to the Assigned Interest shall automatically revert
to Company, and Purchaser will have no further rights in the Assigned Interest
or the Collateral.

 

51



--------------------------------------------------------------------------------

Section 6.02 Effect of Termination.

In the event of the termination of this Agreement pursuant to Section 6.01, (a)
this Agreement shall forthwith become void and have no effect without any
liability on the part of any party hereto or its Affiliates, directors,
officers, stockholders, partners, managers or members other than the provisions
of this Section 6.02, Section 5.03, Section 7.05 and Section 7.19 hereof, which
shall survive any termination as set forth in Section 6.01, and (b) upon the
payment and performance in full of all Obligations hereunder (other than
contingent indemnification claims for which no claim has been made), the
security interests in the Collateral created by any Transaction Document shall
be automatically released. Nothing contained in this Section 6.02 shall relieve
any party from liability for any breach of this Agreement. In connection with
any such termination and release, Purchaser shall execute and deliver to the
Company all documents the Company shall reasonably request to evidence such
termination and release.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Survival.

All representations and warranties made herein and in any other Transaction
Document, any certificates or in any other writing delivered pursuant hereto or
thereto shall survive the execution and delivery of this Agreement and shall
continue to survive until the termination of this Agreement in accordance with
Article VI.

Section 7.02 Limitations on Damages.

Notwithstanding anything to the contrary in this Agreement, in no event shall
either party be liable for special, indirect, incidental, punitive or
consequential damages of the other party, whether or not caused by or resulting
from the actions of such party or the breach of its covenants, agreements,
representations or warranties hereunder, even if such party has been advised of
the possibility of such damages.

Section 7.03 Notices.

All notices, consents, waivers and communications hereunder given by any party
to the other shall be in writing (including facsimile transmission and email)
and delivered personally, by telegraph, telecopy, telex or facsimile, by a
recognized overnight courier, or by dispatching the same by certified or
registered mail, return receipt requested, with postage prepaid, in each case
addressed (with a copy by email):

 

52



--------------------------------------------------------------------------------

If to Purchaser to:

Maples Corporate Services Limited

PO Box 309

Ugland House, Grand Cayman

KY1-1104, Cayman Islands

[*]

with a copy to:

Sagard Holdings Manager LP

161 Bay Street,

Suite 5000,

Toronto, Ontario

M5J 2S1 Canada Attention: Sacha Haque, General Counsel, Chief Compliance
Officer &

Secretary

[*]

[*]

If to the Company to:

Athenex, Inc.

1001 Main Street

Suite 600

Buffalo, NY 14203

Attn: Teresa Bair

Tel.: [*]

Fax: [*]

Email: [*]

with a copy to:

Cooley LLP

55 Hudson Yards

New York, New York 10001

Attention: Mischi a Marca

Email: gmamarca@cooley.com

or to such other address or addresses as Purchaser or the Company may from time
to time designate by notice as provided herein, except that notices of changes
of address shall be effective only upon receipt. Except as otherwise provided in
this Agreement or therein, all such communications shall be deemed to have been
duly given upon receipt of a legible copy thereof, in each case given or
addressed as aforesaid. All such communications provided for herein by telecopy
shall be confirmed in writing promptly after the delivery of such communication
(it being understood that non-receipt of written confirmation of such
communication shall not invalidate such communication).

 

53



--------------------------------------------------------------------------------

Section 7.04 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. The Company
shall not be entitled to assign any of its obligations and rights under the
Transaction Documents without the prior written consent of Purchaser. Solely
upon the consent of the Company (which, in the case of any proposed assignment
after the Funding Date, such consent may not be unreasonably withheld, delayed
or conditioned), Purchaser may assign any of its obligations or rights under the
Transaction Documents without restriction; provided that Purchaser may not
assign its rights or obligations to any Disqualified Assignee and, prior to the
Funding Date, Purchaser may assign any of its rights and obligations to an
Affiliate who is not a Disqualified Assignee (including an investment vehicle
controlled and/or managed by Sagard Holdings Manager LP or an Affiliate thereof)
without the consent of the Company, provided, however, that (a) such Affiliate’s
creditworthiness (after giving effect to such assignment) is at least as
favorable to the Company as that of Purchaser at the time of such assignment as
demonstrated by the Purchaser pursuant to evidence reasonably satisfactory to
the Company (it being understood and agreed that such evidence, without
limitation, must demonstrate that such Affiliate possesses committed and
uncalled capital in an amount no less than the Purchase Price) or (b) Purchaser
has provided, or caused Sagard Holdings Inc. (or an Affiliate thereof) to
provide, the Company with an equity commitment in an amount no less than the
Purchase Price in form and substance reasonably satisfactory to the Company.

Section 7.05 Indemnification.

(a) The Company hereby indemnifies and holds Purchaser and its Affiliates and
any of their respective partners, directors, managers, members, officers,
employees and agents (each, a “Purchaser Indemnified Party”) harmless from and
against any and all Losses (including all Losses in connection with any product
liability claims or claims of infringement or misappropriation of any
Intellectual Property rights of any Third Parties) incurred or suffered by any
Purchaser Indemnified Party arising out of any breach of any representation,
warranty or certification made by the Company in any of the Transaction
Documents or any breach of or default under any covenant or agreement by the
Company pursuant to any Transaction Document, including any failure by the
Company to satisfy any of the Excluded Liabilities and Obligations; provided,
however, that the foregoing shall exclude any indemnification to any Purchaser
Indemnified Party(i) that results from the gross negligence, bad faith or
willful misconduct of such Purchaser Indemnified Party, or (ii) to the extent
resulting from acts or omissions of the Company based upon and in compliance
with the written instructions from any Purchaser Indemnified Party. This Section
shall not apply to Taxes other than Taxes relating to a non-Tax claim or Loss
governed by this Section 7.05(a).

(b) Purchaser hereby indemnifies and holds the Company, its Affiliates and any
of their respective partners, directors, managers, officers, employees and
agents (each, a “Company Indemnified Party”) harmless from and against any and
all Losses incurred or suffered by a Company Indemnified Party arising out of
any breach of any representation, warranty or certification made by Purchaser in
any of the Transaction Documents or any breach of or default

 

54



--------------------------------------------------------------------------------

under any covenant or agreement by Purchaser pursuant to any Transaction
Document; provided, however, that the foregoing shall exclude any
indemnification to any Company Indemnified Party (i) that results from the gross
negligence, bad faith or willful misconduct of such Company Indemnified Party,
(ii) to the extent resulting from acts or omissions of the Purchaser based upon
and in compliance with the written instructions from any Company Indemnified
Party or (iii) for any matter in respect of which any Purchaser Indemnified
Party would be entitled to indemnification under Section 7.05(a).

(c) If any claim, demand, action or proceeding (including any investigation by
any Governmental Authority) shall be brought or alleged against an indemnified
party in respect of which indemnity is to be sought against an indemnifying
party pursuant to the preceding paragraphs, the indemnified party shall,
promptly after receipt of notice of the commencement of any such claim, demand,
action or proceeding, notify the indemnifying party in writing of the
commencement of such claim, demand, action or proceeding, enclosing a copy of
all papers served, if any; provided, that the omission to so notify such
indemnifying party will not relieve the indemnifying party from any liability
that it may have to any indemnified party under the foregoing provisions of this
Section 7.05 unless, and only to the extent that, such omission results in the
forfeiture of, or has a material adverse effect on the exercise or prosecution
of, substantive rights or defenses by the indemnifying party. In case any such
action is brought against an indemnified party and it notifies the indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate therein and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section 7.05 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. In any
such proceeding, an indemnified party shall have the right to retain its own
counsel, but the reasonable fees and expenses of such counsel shall be at the
expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel,
(ii) the indemnifying party has assumed the defense of such proceeding and has
failed within a reasonable time to retain counsel reasonably satisfactory to
such indemnified party or (iii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential conflicts of interests between them
based on the advice of such counsel. It is agreed that the indemnifying party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate law firm (in addition to local counsel where necessary) for all such
indemnified parties. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.

 

55



--------------------------------------------------------------------------------

(d) The indemnification afforded by this Section 7.05 shall be the sole and
exclusive remedy for any and all Losses awarded against or incurred or suffered
by the Purchaser Indemnified Parties against the Company in connection with the
Company’s indemnification obligations hereunder and the Company Indemnified
Parties against the Purchaser in connection with the Purchaser’s indemnification
obligations hereunder, in each case other than any indemnification obligations
resulting from (A) the gross negligence, the bad faith or willful misconduct of
the other Party or (B) acts or omissions based upon and in compliance with the
written instructions from the other Party; provided that nothing in this
Section 7.05 shall alter or affect the rights of the Purchaser to exercise
remedies under the Transaction Documents in accordance with their terms or other
rights of creditors under the UCC or any other applicable Law.

(e) Notwithstanding anything in this Agreement to the contrary, the Company
shall not have any liability under this Section 7.05 on any day on which such
indemnity claim under this Section 7.05 is paid by Company, in excess of the Cap
Amount for such day. “Cap Amount” means, for any day on which an indemnity claim
under this Section 7.05 is paid by the Company, the excess of (x) the Hard Cap
over (y) the sum of (A) the aggregate amount of Revenue Interest Payments
received by the Purchaser on or prior to such day and (B) the aggregate amount
of payments made under this Section 7.05 by Company on or prior to such day.
Notwithstanding anything in this Agreement to the contrary, the Purchaser shall
not have any liability under this Section 7.05 in excess of the Purchase Price,
in the aggregate.

Section 7.06 No Implied Representations and Warranties.

Each party acknowledges and agrees that, other than the representations and
warranties specifically contained in any of the Transaction Documents, there are
no representations or warranties of either party or any other Person either
expressed or implied with respect to the Assigned Interests or the transactions
contemplated hereby. Without limiting the foregoing, Purchaser acknowledges and
agrees that (a) Purchaser and its Affiliates, together with its and its
Affiliates’ representatives, have made their own investigation of the Product
(including the likelihood of and the Intellectual Property and are not relying
on any implied warranties or upon any representation or warranty whatsoever as
to the future amount or potential amount of the Assigned Interests or as to the
creditworthiness of Company and (b) except as expressly set forth in any
representation or warranty in a Transaction Document, Purchaser shall have no
claim or right to indemnification pursuant to Section 7.05 (or otherwise) with
respect to any information, documents or materials furnished to Purchaser, any
of its Affiliates, or any of its or its Affiliates’ representatives, including
any information, documents or material made available to Purchaser and its
Affiliates and its Affiliates’ representatives in any data room, presentation,
interview or any other form relating to the transactions contemplated hereby.

Section 7.07 Independent Nature of Relationship.

(a) The relationship between the Company and its Subsidiaries, on the one hand,
and Purchaser, on the other, is solely that of seller and purchaser, and neither
Purchaser, on the one hand, nor the Company and its Subsidiaries, on the other,
has any fiduciary or other special relationship with the other or any of their
respective Affiliates. Nothing contained herein or in any other Transaction
Document shall be deemed to constitute the Company and its Subsidiaries and
Purchaser as a partnership, an association, a joint venture or other kind of
entity or legal form for any purposes, including any Tax purposes. The Parties
agree that they shall not take any inconsistent position with respect to such
treatment in a filing with any Governmental Authority

 

56



--------------------------------------------------------------------------------

(b) No officer or employee or agent of Purchaser will be located at the premises
of the Company or any of its Affiliates, except in connection with an audit
performed pursuant to Section 5.01. No officer, manager or employee of Purchaser
shall engage in any commercial activity with the Company or any of its
Affiliates other than as contemplated herein and in the other Transaction
Documents.

(c) The Company and/or any of its Affiliates shall not at any time obligate
Purchaser, or impose on Purchaser any obligation, in any manner or respect to
any Person not a party hereto.

Section 7.08 Tax Treatment.

The Purchaser and the Company acknowledge (a) that, for U.S. federal and
applicable state and local income tax purposes, they agree to treat the rights
and interests in and to the Assigned Interests that are transferred pursuant to
this Agreement as indebtedness subject to the U.S. Treasury Regulations
Section 1.1275-4 governing contingent payment debt instruments, and (b) that the
rights in respect of the Purchase Price constitute a debt instrument for U.S.
federal and applicable state and local income tax purposes. The parties hereto
agree not to take any position that is inconsistent with the provisions of this
Section 7.08 on any tax return or in any audit or other administrative or
judicial proceeding unless (i) the other parties to this Agreement have
consented in writing to such actions, which consent shall not be unreasonably
withheld or delayed, or (ii) the party that contemplates taking such an
inconsistent position has been advised by nationally recognized counsel or
accounting firm in writing that it is more likely than not that the inconsistent
position is required by applicable law.

Section 7.09 Entire Agreement.

This Agreement, together with the Exhibits and Schedules hereto (which are
incorporated herein by reference), and the other Transaction Documents
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements (including the Term Sheet),
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter of this Agreement. No representation, inducement,
promise, understanding, condition or warranty not set forth herein (or in the
Exhibits, Schedules or other Transaction Documents) has been made or relied upon
by either party hereto. None of this Agreement, nor any provision hereof, is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.

Section 7.10 Amendments; No Waivers.

(a) This Agreement or any term or provision hereof may not be amended, changed
or modified except with the written consent of the parties hereto. No waiver of
any right hereunder shall be effective unless such waiver is signed in writing
by the party against whom such waiver is sought to be enforced.

 

57



--------------------------------------------------------------------------------

(b) No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 7.11 Interpretation.

When a reference is made in this Agreement to Articles, Sections, Schedules or
Exhibits, such reference shall be to an Article, Section, Schedule or Exhibit to
this Agreement unless otherwise indicated. The words “include”, “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation”. Neither party hereto shall be or be deemed to be the
drafter of this Agreement for the purposes of construing this Agreement against
one party or the other.

Section 7.12 Headings and Captions.

The headings and captions in this Agreement are for convenience and reference
purposes only and shall not be considered a part of or affect the construction
or interpretation of any provision of this Agreement.

Section 7.13 Counterparts; Effectiveness.

This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other parties hereto. Any
counterpart may be executed by facsimile or pdf signature and such facsimile or
pdf signature shall be deemed an original.

Section 7.14 Severability.

If any provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nevertheless be given full force and effect.

Section 7.15 Expenses.

Each party will pay all of its own fees and expenses in connection with entering
into and consummating the transactions contemplated by this Agreement; provided,
that the Company agrees to pay or reimburse the Purchaser on the Effective Date
for all of its reasonable and documented out of pocket costs and expenses
(including the reasonable and documented out of pocket fees, expenses, charges
and disbursements of counsel to Purchaser) in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Transaction
Documents in an amount not to exceed $150,000.

 

58



--------------------------------------------------------------------------------

Section 7.16 Governing Law; Jurisdiction.

(a) This Agreement shall be governed by, and construed, interpreted and enforced
in accordance with, the laws of the state of New York, without giving effect to
the principles of conflicts of law thereof.

(b) Any legal action or proceeding with respect to this Agreement or any other
Transaction Document may be brought in any state or federal court of competent
jurisdiction in the State of New York, County of New York. By execution and
delivery of this Agreement, each party hereto hereby irrevocably consents to and
accepts, for itself and in respect of its property, generally and
unconditionally the non-exclusive jurisdiction of such courts. Each party hereto
hereby further irrevocably waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of any Transaction Document.

(c) Each party hereto hereby irrevocably consents to the service of process out
of any of the courts referred to in subsection (b) of this Section 7.16 in any
such suit, action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to it at its address set forth in this
Agreement. Each party hereto hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any suit, action or proceeding commenced hereunder or under any other
Transaction Document that service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of a party to serve process
on the other party in any other manner permitted by law.

Section 7.17 Waiver of Jury Trial.

Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any action, proceeding,
claim or counterclaim arising out of or relating to any Transaction Document or
the transactions contemplated under any Transaction Document. This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
any Transaction Document.

Section 7.18 Release of Liens upon Certain Permitted Financings;
Non-Disturbance; Intercreditor.

(a) In connection with the incurrence by the Company or its Subsidiaries of any
Permitted Indebtedness consisting of a Working Capital Facility, the Purchaser
(upon request by the Company) shall enter into an intercreditor agreement with
the lenders (or the agent to such lenders) providing the Working Capital
Facility pursuant to which the Liens granted to the Purchaser pursuant to the
Transaction Documents on Working Capital Collateral (other than the Assigned
Interest) shall be subordinated to the Liens on such collateral securing the
Working Capital Facility.

(b) Upon the request of any licensee (or prospective licensee party to a
Permitted Licensing Agreement), Purchaser shall, at the reasonable request of
the Company, enter into non-disturbance and similar agreements in connection
with the licensing of any Intellectual Property and other general intangibles
covering the Product permitted under this Agreement to the extent reasonably
requested by licensee thereof and on terms reasonably satisfactory to the
Purchaser. In connection with any licensing or sub-licensing transactions
permitted pursuant to this Agreement, Purchaser agrees, at the request of the
Company, to execute and deliver such documents as the Company may reasonably
request to evidence such non-disturbance or similar agreement which shall be on
terms reasonably satisfactory to the Purchaser, provided that the security
interests of the Purchaser in the Intellectual Property shall not be affected.

 

59



--------------------------------------------------------------------------------

Section 7.19 Confidentiality.

The Purchaser agrees to keep confidential all non-public information provided to
it by the Company pursuant to this Agreement; provided that nothing herein shall
prevent the Purchaser from disclosing any such information (i) to the Purchaser,
any Affiliate of the Purchaser or any other assignee permitted under
Section 7.04, (ii) to its employees, officers, directors, agents, attorneys,
accountants, trustees and other professional advisors or those of any of its
affiliates (collectively, its “Related Parties”), (iii) upon the request or
demand of any Governmental Authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (iv) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Law, (v) if requested or required to do so in
connection with any litigation or similar proceeding, (vi) that has been
publicly disclosed (other than as a result of a disclosure in violation of this
Section 7.19) or (vii) in connection with the exercise of any remedy hereunder
or under any other Loan Document; provided that, in the case of disclosure
pursuant to clause (iii), (iv) and (v) above, the Purchaser shall promptly
provide notice to the Company to the extent reasonable and not prohibited by Law
or any applicable Governmental Authority.

[SIGNATURE PAGE FOLLOWS]

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

COMPANY:

   

ATHENEX, INC.

   

By:

 

/s/ Johnson Y.N. Lau

    Name:  

Johnson Y.N. Lau

    Title:   Chief Executive Officer

 

[Signature Page to Revenue Interest Financing Agreement]



--------------------------------------------------------------------------------

PURCHASER:

   

SAGARD HEALTHCARE

ROYALTY PARTNERS, LP, by its

general partner SAGARD

HEALTHCARE ROYALTY

PARTNERS GP LLC

    By:   /s/ Adam Vigna    

Name:

  Adam Vigna    

Title:

  Chief Investment Officer         By:   /s/ Andrew Dean    

Name:

  Andrew Dean    

Title:

  Manager

 

[Signature Page to Revenue Interest Financing Agreement]



--------------------------------------------------------------------------------

Schedule 1

Specified Licenses

 

Specified License Agreement    Licensed Territories

License Agreement by and between the Company

and Guangzhou Xiangxue Pharmaceutical Co.,

Ltd., dated as of December 12, 2019 (as amended,

restated, amended and restated, supplemented or

otherwise modified from time to time).

  

PRC, Hong Kong,

Macau

License Agreement by and between the

Company and PharmaEssentia Corp.,

effective as of December 16, 2013 (as

amended, restated, amended and restated,

supplemented or otherwise modified from time

to time).

  

Taiwan, Singapore,

Vietnam

License Agreement by and between the Company

and ZenRx Limited, effective as of April 25, 2013

(as amended, restated, amended and restated,

supplemented or otherwise modified from time to time).

  

Australia,

New Zealand